UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (210) 912-2100 Date of fiscal year end: 12/31_ Date of reporting period: 9/30/15 Item 1. Schedule of Investments. Franklin Mutual Beacon Fund Statement of Investments, September 30, 2015 (unaudited) Country Shares Value Common Stocks and Other Equity Interests 89.2% Aerospace & Defense 1.9% a KLX Inc. United States 2,061,590 $ 73,681,228 Auto Components 0.4% a,b International Automotive Components Group Brazil LLC Brazil 2,846,329 79,370 a,b,c International Automotive Components Group North America LLC United States 22,836,904 13,587,044 13,666,414 Banks 9.4% Barclays PLC United Kingdom 20,475,170 75,597,573 JPMorgan Chase & Co. United States 1,911,470 116,542,326 Societe Generale SA France 1,145,620 51,026,308 Wells Fargo & Co. United States 2,226,980 114,355,423 357,521,630 Beverages 2.2% Molson Coors Brewing Co., B United States 243,220 20,192,124 PepsiCo Inc. United States 666,103 62,813,513 83,005,637 Chemicals 2.7% Arkema SA France 940,304 60,767,533 The Chemours Co. LLC United States 2,937,579 19,006,136 a,d,e Dow Corning Corp., Contingent Distribution United States 12,598,548 — Tronox Ltd., A United States 5,176,350 22,620,649 102,394,318 Communications Equipment 3.8% Cisco Systems Inc. United States 2,720,112 71,402,940 Nokia Corp., ADR Finland 10,827,504 73,410,477 144,813,417 Construction & Engineering 1.3% Sinopec Engineering Group Co. Ltd. China 58,345,700 50,740,956 Consumer Finance 2.1% Capital One Financial Corp. United States 1,094,900 79,402,148 Diversified Telecommunication Services 3.6% a,d,e Global Crossing Holdings Ltd., Contingent Distribution United States 60,632,757 — Koninklijke KPN NV Netherlands 33,100,190 123,714,894 TDC AS Denmark 2,355,691 12,129,058 135,843,952 Energy Equipment & Services 2.5% Baker Hughes Inc. United States 1,543,720 80,335,189 Ensco PLC, A United States 934,170 13,153,114 93,488,303 Food & Staples Retailing 2.6% Walgreens Boots Alliance Inc. United States 1,177,451 97,846,178 Health Care Equipment & Supplies 4.6% Medtronic PLC United States 1,762,955 118,012,208 Stryker Corp. United States 611,166 57,510,720 175,522,928 Insurance 6.8% The Allstate Corp. United States 1,257,706 73,248,798 RSA Insurance Group PLC United Kingdom 12,512,342 76,198,048 White Mountains Insurance Group Ltd. United States 146,141 109,211,169 258,658,015 IT Services 1.5% Xerox Corp. United States 6,013,798 58,514,255 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Beacon Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Machinery 1.2% Caterpillar Inc. United States 707,230 46,224,553 Media 9.9% CBS Corp., B United States 1,178,271 47,013,013 a Liberty Global PLC, C United Kingdom 1,241,640 50,932,073 Relx PLC United Kingdom 2,648,846 45,344,722 Time Warner Cable Inc. United States 424,034 76,058,979 Time Warner Inc. United States 643,542 44,243,512 Twenty-First Century Fox Inc., B United States 4,087,847 110,658,018 374,250,317 Metals & Mining 1.3% Freeport-McMoRan Inc., B United States 5,167,319 50,071,321 a,b,f PMG LLC United States 5,455 213,055 50,284,376 Oil, Gas & Consumable Fuels 1.2% Marathon Oil Corp. United States 2,955,471 45,514,253 Personal Products 0.3% Avon Products Inc. United States 2,997,830 9,742,948 Pharmaceuticals 10.2% Eli Lilly & Co. United States 955,382 79,955,920 GlaxoSmithKline PLC United Kingdom 2,500,453 47,871,387 Merck & Co. Inc. United States 2,342,630 115,702,496 Novartis AG, ADR Switzerland 825,006 75,834,551 Teva Pharmaceutical Industries Ltd., ADR Israel 1,192,870 67,349,440 386,713,794 Semiconductors & Semiconductor Equipment 0.6% Altera Corp. United States 469,520 23,513,562 Software 10.0% CA Inc. United States 2,175,056 59,379,029 a Check Point Software Technologies Ltd. Israel 613,666 48,682,124 Microsoft Corp. United States 2,715,658 120,195,023 Open Text Corp. Canada 1,158,530 51,844,217 Symantec Corp. United States 5,067,402 98,662,317 378,762,710 Specialty Retail 0.6% a Office Depot Inc. United States 3,481,770 22,352,963 Technology Hardware, Storage & Peripherals 1.3% Samsung Electronics Co. Ltd. South Korea 49,616 47,471,815 Tobacco 4.6% British American Tobacco PLC United Kingdom 2,236,965 123,237,242 Reynolds American Inc. United States 1,129,012 49,981,361 173,218,603 Wireless Telecommunication Services 2.6% Vodafone Group PLC United Kingdom 31,413,749 99,025,097 Total Common Stocks and Other Equity Interests (Cost $3,092,728,657) 3,382,174,370 Preferred Stocks 2.7% Automobiles 1.2% Volkswagen AG, pfd. Germany 411,000 44,903,875 Technology Hardware, Storage & Peripherals 1.5% Samsung Electronics Co. Ltd., pfd. South Korea 72,001 55,706,887 Total Preferred Stocks (Cost $114,079,764) 100,610,762 Franklin Mutual Beacon Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Principal Amount Corporate Notes and Senior Floating Rate Interests 1.0% g Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States $ 1,402,571 1,398,013 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 18,873,000 16,207,189 g Tranche D Term Loan, 6.944%, 1/30/19 United States 15,813,482 13,164,724 g Tranche E Term Loan, 7.694%, 7/30/19 United States 5,080,935 4,261,635 g NGPL PipeCo LLC, Term Loan, 6.75%, 9/15/17 United States 624,851 565,490 Total Corporate Notes and Senior Floating Rate Interests (Cost $39,557,309) 35,597,051 Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization 2.2% b,h Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 10,848 — g,h Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States 7,949,777 7,370,103 Term B-6-B Loans United States 33,533,690 31,413,892 Term B-7 Loans United States 10,720,130 9,775,418 h Samson Investment Co., senior note, 9.75%, 2/15/20 United States 14,349,000 251,107 g,h Texas Competitive Electric Holdings Co. LLC, Term Loans, 4.683%, 10/10/17 United States 46,282,735 18,006,900 h,i Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 3.919%, 10/01/20 United States 28,306,000 11,039,340 h Walter Energy Inc., g B Term Loan, 5.80%, 4/02/18 United States 9,375,505 3,468,937 i first lien, 144A, 6.33%, 10/15/19 United States 5,229,000 1,869,367 i,j second lien, 144A, PIK, 11.50%, 4/01/20 United States 4,557,750 66,386 Total Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization (Cost $136,708,429) 83,261,450 Shares Companies in Liquidation 0.2% a Adelphia Recovery Trust United States 48,268,724 120,672 a,d Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 6,161,087 30,805 a,b,c,f CB FIM Coinvestors LLC United States 15,831,950 — a,d,e Century Communications Corp., Contingent Distribution United States 16,986,000 — a,b FIM Coinvestor Holdings I, LLC United States 19,805,560 — a,k Lehman Brothers Holdings Inc., Bankruptcy Claim United States 163,140,446 8,768,799 a,d,e Tribune Media Litigation Trust, Contingent Distribution United States 496,804 — Total Companies in Liquidation (Cost $20,537,757) 8,920,276 Principal Amount Municipal Bonds (Cost $14,865,836) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States 17,038,000 12,821,095 Total Investments before Short Term Investments (Cost $3,418,477,752) 3,623,385,004 Short Term Investments (Cost $146,875,866) 3.8% U.S. Government and Agency Securities 3.8% l,m U.S. Treasury Bill, 10/08/15 - 1/28/16 United States 146,900,000 146,902,995 Total Investments (Cost $3,565,353,618) 99.4% 3,770,287,999 Other Assets, less Liabilities 0.6% 21,467,745 Net Assets 100.0% $ 3,791,755,744 a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. f See Note 6 regarding holdings of 5% voting securities. g The coupon rate shown represents the rate at period end. Franklin Mutual Beacon Fund Statement of Investments, September 30, 2015 (unaudited) (continued) h Defaulted security or security for which income has been deemed uncollectible. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2015, the aggregate value of these securities was $12,975,093, representing 0.34% of net assets. j Income may be received in additional securities and/or cash. k Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. l The security is traded on a discount basis with no stated coupon rate. m A portion or all of the security has been segregated as collateral for open forward contracts. At September 30, 2015, the aggregate value of these securities and/or cash pledged amounted to $9,122,925, representing 0.24% of net assets. At September 30, 2015, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short 1,123 $ 156,925,213 12/14/15 $ 254,611 $ - GBP/USD Short 1,705 161,047,906 12/14/15 2,044,647 - Totals $ 2,299,258 $ - Net unrealized appreciation (depreciation) $ 2,299,258 At September 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy 18,202,742 $ 20,577,628 10/16/15 $ 11,528 $ (238,944 ) Euro BANT Sell 24,611,657 26,773,302 10/16/15 9,423 (751,341 ) Euro BONY Buy 3,663,396 4,092,558 10/16/15 10,672 (7,644 ) Euro DBFX Buy 4,305,116 4,824,799 10/16/15 9,933 (21,720 ) Euro FBCO Buy 6,257,809 7,009,232 10/16/15 13,352 (26,509 ) Euro FBCO Sell 20,724,338 22,379,121 10/16/15 1,000 (791,173 ) Euro HSBC Buy 5,475,523 6,121,545 10/16/15 11,914 (11,961 ) Euro HSBC Sell 1,410,614 1,535,167 10/16/15 - (41,864 ) Euro SSBT Buy 4,573,931 5,125,189 10/16/15 11,633 (23,281 ) Euro SSBT Sell 9,761,584 10,893,676 10/16/15 7,416 (26,948 ) British Pound BANT Buy 6,994,216 10,930,729 10/22/15 - (354,843 ) British Pound BANT Sell 33,443,371 49,830,623 10/22/15 - (738,772 ) British Pound BBU Buy 2,803,498 4,256,462 10/22/15 - (17,319 ) British Pound BBU Sell 651,052 1,016,659 10/22/15 32,210 - British Pound DBFX Buy 1,578,002 2,478,765 10/22/15 - (92,684 ) British Pound FBCO Buy 6,908,205 10,476,287 10/22/15 - (30,458 ) British Pound FBCO Sell 32,331,080 48,173,309 10/22/15 - (714,202 ) British Pound HSBC Buy 8,275,884 12,880,399 10/22/15 - (366,516 ) British Pound SSBT Buy 4,066,248 6,410,192 10/22/15 - (261,658 ) British Pound SSBT Sell 651,052 1,016,083 10/22/15 31,634 - South Korean Won BANT Buy 3,652,002,326 3,060,683 11/12/15 15,567 - South Korean Won BANT Sell 24,986,908,937 21,287,830 11/12/15 280,094 (39,890 ) Franklin Mutual Beacon Fund Statement of Investments, September 30, 2015 (unaudited) (continued) South Korean Won FBCO Buy 11/12/15 - South Korean Won FBCO Sell 11/12/15 ) South Korean Won HSBC Buy 11/12/15 - South Korean Won HSBC Sell 11/12/15 - Euro BANT Buy 11/18/15 ) Euro BANT Sell 11/18/15 ) Euro BBU Buy 11/18/15 - ) Euro BONY Buy 11/18/15 - ) Euro DBFX Buy 11/18/15 ) Euro DBFX Sell 11/18/15 ) Euro FBCO Buy 11/18/15 ) Euro FBCO Sell 11/18/15 ) Euro HSBC Buy 11/18/15 ) Euro HSBC Sell 11/18/15 - Euro SSBT Buy 11/18/15 ) Euro SSBT Sell 11/18/15 ) British Pound BANT Buy 11/23/15 - ) British Pound BANT Sell 11/23/15 - British Pound FBCO Buy 11/23/15 - ) British Pound SSBT Buy 11/23/15 - ) British Pound SSBT Sell 11/23/15 - Euro BANT Sell 1/06/16 - ) Euro BONY Sell 1/06/16 - ) Euro FBCO Sell 1/06/16 - ) Euro HSBC Sell 1/06/16 - ) Euro SSBT Sell 1/06/16 - ) Euro BANT Sell 1/20/16 - ) Euro BBU Sell 1/20/16 - ) Euro BONY Sell 1/20/16 - ) Euro DBFX Sell 1/20/16 23 ) Euro FBCO Sell 1/20/16 - ) Euro HSBC Sell 1/20/16 - ) Euro SSBT Sell 1/20/16 - ) British Pound BANT Buy 1/21/16 - ) British Pound BANT Sell 1/21/16 - British Pound BBU Buy 1/21/16 - ) British Pound FBCO Buy 1/21/16 - ) British Pound SSBT Buy 1/21/16 6 - British Pound SSBT Sell 1/21/16 - South Korean Won BANT Sell 2/12/16 - South Korean Won FBCO Sell 2/12/16 - South Korean Won HSBC Sell 2/12/16 - British Pound BANT Buy 2/19/16 - ) British Pound BBU Buy 2/19/16 - ) British Pound DBFX Sell 2/19/16 - British Pound FBCO Buy 2/19/16 - ) British Pound FBCO Sell 2/19/16 - British Pound HSBC Buy 2/19/16 - ) British Pound SSBT Buy 2/19/16 - ) Euro BANT Sell 2/22/16 ) Franklin Mutual Beacon Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Euro DBFX Sell 2/22/16 ) Euro FBCO Sell 2/22/16 - Euro HSBC Sell 2/22/16 ) Euro SSBT Sell 2/22/16 - Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co., N.A. Currency EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt GO - General Obligation PIK - Payment-In-Kind Franklin Mutual European Fund Statement of Investments, September 30, 2015 (unaudited) Country Shares Value Common Stocks 88.3% Air Freight & Logistics 1.5% Deutsche Post AG Germany 1,732,150 $ 47,964,994 Auto Components 1.1% Cie Generale des Etablissements Michelin, B France 388,660 35,369,277 Banks 10.9% Barclays PLC United Kingdom 12,185,662 44,991,396 BNP Paribas SA France 1,157,580 67,874,170 a Commerzbank AG Germany 3,869,928 40,754,091 HSBC Holdings PLC United Kingdom 4,359,540 32,877,868 a Royal Bank of Scotland Group PLC United Kingdom 5,160,236 24,581,237 Societe Generale SA France 1,426,820 63,551,052 UniCredit SpA Italy 10,178,557 63,367,510 337,997,324 Beverages 0.5% SABMiller PLC United Kingdom 287,320 16,237,253 Capital Markets 1.7% UBS Group AG Switzerland 2,902,839 53,653,664 Chemicals 1.7% Arkema SA France 818,295 52,882,651 Commercial Services & Supplies 1.2% G4S PLC United Kingdom 10,283,548 35,876,840 Communications Equipment 2.2% Nokia Corp., ADR Finland 5,416,684 36,725,117 Nokia OYJ, A Finland 4,813,544 32,845,498 69,570,615 Construction & Engineering 2.8% Balfour Beatty PLC United Kingdom 12,287,260 46,732,245 FLSmidth & Co. AS Denmark 1,157,049 38,393,234 85,125,479 Construction Materials 1.7% a LafargeHolcim Ltd., B Switzerland 1,005,721 52,690,945 Diversified Financial Services 0.1% Oslo Bors VPS Holding ASA Norway 340,000 3,474,482 Diversified Telecommunication Services 8.7% Deutsche Telekom AG Germany 3,810,596 67,655,851 a Euskaltel SA Spain 2,929,285 33,722,836 Hellenic Telecommunications Organization SA Greece 2,215,975 19,319,002 Koninklijke KPN NV Netherlands 19,594,565 73,236,423 a,b Sunrise Communications Group AG, 144A Switzerland 593,189 34,030,444 TDC AS Denmark 3,560,914 18,334,549 Telenor ASA Norway 1,245,708 23,250,485 269,549,590 Electric Utilities 2.4% Enel SpA Italy 16,662,957 74,273,255 Energy Equipment & Services 0.3% a,c DeepOcean Group Holding BV Netherlands 915,467 8,239,203 Food & Staples Retailing 1.9% Metro AG Germany 2,155,301 59,477,712 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual European Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Hotels, Restaurants & Leisure 2.2% Accor SA France 1,472,181 68,714,269 Industrial Conglomerates 1.9% Koninklijke Philips NV Netherlands 2,559,236 60,198,338 Insurance 17.2% Ageas Belgium 1,719,689 70,550,545 Assicurazioni Generali SpA Italy 3,652,907 66,795,491 Direct Line Insurance Group PLC United Kingdom 13,726,245 77,819,923 Lancashire Holdings Ltd. United Kingdom 4,835,670 50,531,049 NN Group NV Netherlands 2,423,079 69,386,013 RSA Insurance Group PLC United Kingdom 10,023,189 61,039,527 a Storebrand ASA Norway 7,273,465 23,836,222 UNIQA Insurance Group AG Austria 5,362,759 46,453,155 XL Group PLC Ireland 1,794,560 65,178,419 531,590,344 Machinery 1.2% CNH Industrial NV United Kingdom 1,741,006 11,334,997 CNH Industrial NV, special voting United Kingdom 833,461 5,426,333 a Vossloh AG Germany 293,290 21,838,717 38,600,047 Marine 2.1% A.P. Moeller-Maersk AS, B Denmark 41,600 64,001,917 Media 5.2% a Liberty Global PLC, C United Kingdom 1,419,586 58,231,418 Relx PLC United Kingdom 2,683,818 45,943,396 Societe Television Francaise 1 France 4,010,458 56,255,233 160,430,047 Metals & Mining 3.1% Anglo American PLC United Kingdom 1,119,118 9,323,356 ThyssenKrupp AG Germany 2,040,995 35,769,530 Voestalpine AG Austria 1,448,869 49,715,605 94,808,491 Oil, Gas & Consumable Fuels 5.9% BG Group PLC United Kingdom 3,385,143 48,683,427 BP PLC United Kingdom 8,930,241 45,105,890 a Cairn Energy PLC United Kingdom 12,858,240 27,222,824 Repsol SA Spain 2,878,709 33,494,518 Royal Dutch Shell PLC, A United Kingdom 1,193,099 28,250,763 182,757,422 Pharmaceuticals 3.1% GlaxoSmithKline PLC United Kingdom 1,634,190 31,286,708 Novartis AG Switzerland 703,124 64,510,761 95,797,469 Road & Rail 0.7% d,e Euro Wagon LP Jersey Islands 16,127,149 20,923,964 Specialty Retail 3.6% a Dufry AG Switzerland 345,245 40,391,964 Kingfisher PLC United Kingdom 12,840,634 69,633,843 110,025,807 Technology Hardware, Storage & Peripherals 0.5% Wincor Nixdorf AG Germany 370,405 14,531,458 Trading Companies & Distributors 0.8% Kloeckner & Co. SE Germany 3,062,430 25,058,889 Wireless Telecommunication Services 2.1% Vodafone Group PLC United Kingdom 20,642,358 65,070,600 Franklin Mutual European Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Total Common Stocks (Cost $2,962,565,606) 2,734,892,346 Preferred Stocks (Cost $58,286,645) 0.9% Automobiles 0.9% Volkswagen AG, pfd. Germany 246,937 26,979,144 Total Investments before Short Term Investments (Cost $3,020,852,251) 2,761,871,490 Short Term Investments 9.2% Principal Amount U.S. Government and Agency Securities 9.2% f FHLB, 10/01/15 United States $ 2,900,000 2,900,000 f U.S. Treasury Bill, g 10/22/15 United States 60,000,000 60,000,480 3/03/16 United States 50,000,000 49,994,100 g 10/01/15 - 3/24/16 United States 169,100,000 169,091,020 Total U.S. Government and Agency Securities (Cost $281,881,706) 281,985,600 Total Investments (Cost $3,302,733,957) 98.4% 3,043,857,090 Other Assets, less Liabilities 1.6% 50,990,210 Net Assets 100.0% $ 3,094,847,300 a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2015, the value of this security was $34,030,444, representing 1.10% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. d See Note 6 regarding holdings of 5% voting securities. e See Note 5 regarding restricted securities. f The security is traded on a discount basis with no stated coupon rate. g Security or a portion of the security has been segregated as collateral for open forward contracts. At September 30, 2015, the aggregate value of these securities and/or cash pledged as collateral was $25,051,945, representing 0.81% of net assets. At September 30, 2015, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 82 $ 10,539,050 12/14/15 $ - $ (54,616 ) EUR/USD Short 3,635 507,945,813 12/14/15 824,633 - GBP/USD Short 1,988 187,779,025 12/14/15 2,383,148 - Totals $ 3,207,781 $ (54,616 ) Net unrealized appreciation (depreciation) $ 3,153,165 Franklin Mutual European Fund Statement of Investments, September 30, 2015 (unaudited) (continued) At September 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy $ 10/16/15 $ $ ) Euro BANT Sell 10/16/15 ) Euro BONY Buy 10/16/15 ) Euro BONY Sell 10/16/15 - Euro DBFX Buy 10/16/15 ) Euro FBCO Buy 10/16/15 ) Euro FBCO Sell 10/16/15 ) Euro HSBC Buy 10/16/15 - Euro HSBC Sell 10/16/15 ) Euro SSBT Buy 10/16/15 ) Euro SSBT Sell 10/16/15 ) British Pound BANT Buy 10/22/15 - ) British Pound BANT Sell 10/22/15 - ) British Pound BONY Sell 10/22/15 - British Pound DBFX Buy 10/22/15 - ) British Pound DBFX Sell 10/22/15 ) British Pound FBCO Buy 10/22/15 - ) British Pound FBCO Sell 10/22/15 - ) British Pound HSBC Buy 10/22/15 - ) British Pound SSBT Buy 10/22/15 - ) British Pound SSBT Sell 10/22/15 - Swiss Franc BANT Buy 11/12/15 73 ) Swiss Franc BBU Buy 11/12/15 - ) Swiss Franc BONY Buy 11/12/15 ) Swiss Franc DBFX Buy 11/12/15 - ) Swiss Franc DBFX Sell 11/12/15 - ) Swiss Franc FBCO Buy 11/12/15 - ) Swiss Franc FBCO Sell 11/12/15 - ) Swiss Franc HSBC Buy 11/12/15 ) Swiss Franc SSBT Buy 11/12/15 - ) Euro BANT Sell 11/18/15 ) Euro DBFX Sell 11/18/15 - Euro FBCO Sell 11/18/15 ) Euro HSBC Sell 11/18/15 ) Euro SSBT Buy 11/18/15 - ) Euro SSBT Sell 11/18/15 ) British Pound BANT Sell 11/23/15 - British Pound DBFX Sell 11/23/15 - British Pound SSBT Buy 11/23/15 - ) British Pound SSBT Sell 11/23/15 - Norwegian Krone BANT Sell 11/23/15 ) Norwegian Krone BONY Buy 11/23/15 - ) Norwegian Krone FBCO Buy 11/23/15 - ) Franklin Mutual European Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Norwegian Krone SSBT Buy 11/23/15 - ) Norwegian Krone SSBT Sell 11/23/15 - Euro BANT Sell 1/06/16 - ) Euro BONY Sell 1/06/16 - ) Euro DBFX Sell 1/06/16 - ) Euro SSBT Sell 1/06/16 - ) Euro BANT Sell 1/20/16 ) Euro BBU Sell 1/20/16 - ) Euro BONY Sell 1/20/16 - ) Euro DBFX Sell 1/20/16 ) Euro FBCO Sell 1/20/16 - ) Euro HSBC Sell 1/20/16 - ) Euro SSBT Sell 1/20/16 ) British Pound BANT Buy 1/21/16 - ) British Pound BANT Sell 1/21/16 - British Pound BONY Sell 1/21/16 - British Pound FBCO Buy 1/21/16 - ) British Pound SSBT Buy 1/21/16 1 - British Pound SSBT Sell 1/21/16 - British Pound BANT Buy 2/19/16 - ) British Pound BANT Sell 2/19/16 - British Pound BBU Buy 2/19/16 - ) British Pound BBU Sell 2/19/16 - British Pound DBFX Sell 2/19/16 - British Pound FBCO Buy 2/19/16 - ) British Pound FBCO Sell 2/19/16 - British Pound HSBC Buy 2/19/16 - ) British Pound SSBT Buy 2/19/16 - ) Euro BANT Sell 2/22/16 ) Euro DBFX Sell 2/22/16 ) Euro FBCO Sell 2/22/16 - Euro HSBC Sell 2/22/16 ) Euro SSBT Sell 2/22/16 - Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co., N.A. Franklin Mutual European Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2015 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 90.6% Banks 29.2% a,b AB&T Financial Corp. United States $ Barclays PLC United Kingdom BB&T Corp. United States BNP Paribas SA France a Capital Bank Financial Corp., A United States a,c Capital Bank Financial Corp., B, 144A, non-voting United States CIT Group Inc. United States Citigroup Inc. United States Citizens Financial Group Inc. United States Columbia Banking System Inc. United States a FCB Financial Holdings Inc., A United States Guaranty Bancorp United States HSBC Holdings PLC United Kingdom JPMorgan Chase & Co. United States KB Financial Group Inc. South Korea PNC Financial Services Group Inc. United States a Royal Bank of Scotland Group PLC United Kingdom a Seacoast Banking Corp. of Florida United States a,c Shawbrook Group PLC, 144A United Kingdom Southern National Bancorp of Virginia Inc. United States State Bank Financial Corp. United States SunTrust Banks Inc. United States UniCredit SpA Italy Wells Fargo & Co. United States Capital Markets 4.1% Credit Suisse Group AG Switzerland Sun Hung Kai & Co. Ltd. Hong Kong UBS Group AG Switzerland Consumer Finance 2.9% Capital One Financial Corp. United States a,c Hoist Finance AB, 144A Sweden Diversified Financial Services 2.5% First Pacific Co. Ltd. Hong Kong Oslo Bors VPS Holding ASA Norway Household Durables 0.8% a Cairn Homes PLC Ireland a,c Cairn Homes PLC, 144A Ireland Insurance 45.3% ACE Ltd. United States Ageas Belgium a Alleghany Corp. United States The Allstate Corp. United States American International Group Inc. United States Argo Group International Holdings Ltd. United States Assicurazioni Generali SpA Italy China Pacific Insurance (Group) Co. Ltd., H China CNO Financial Group Inc. United States Direct Line Insurance Group PLC United Kingdom a Enstar Group Ltd. United States Korean Reinsurance Co. South Korea Lancashire Holdings Ltd. United Kingdom Maiden Holdings Ltd. United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2015 (unaudited) (continued) MetLife Inc. United States 244,780 11,541,377 NN Group NV Netherlands 498,727 14,281,283 PartnerRe Ltd. United States 50,384 6,997,330 PICC Property and Casualty Co. Ltd., H China 5,609,174 10,928,631 RSA Insurance Group PLC United Kingdom 1,851,271 11,273,927 State National Cos. Inc. United States 373,757 3,494,628 c State National Cos. Inc.144A United States 350,000 3,272,500 a Storebrand ASA Norway 1,200,174 3,933,148 UNIQA Insurance Group AG Austria 564,365 4,888,628 White Mountains Insurance Group Ltd. United States 12,068 9,018,416 XL Group PLC Ireland 570,422 20,717,727 258,660,624 Real Estate Investment Trusts (REITs) 1.3% Hibernia REIT PLC Ireland 5,479,742 7,766,129 Real Estate Management & Development 3.3% Dalian Wanda Commercial Properties Co. Ltd., H China 1,326,200 7,597,695 a Dolphin Capital Investors Ltd. Greece 3,979,650 902,734 Takara Leben Co. Ltd. Japan 2,175,700 10,598,122 19,098,551 Thrifts & Mortgage Finance 1.2% Cape Bancorp Inc. United States 264,663 3,284,468 Genworth Mortgage Insurance Australia Ltd. Australia 2,114,923 3,413,539 6,698,007 Total Common Stocks and Other Equity Interests (Cost $488,276,622) 517,113,734 Convertible Preferred Stocks (Cost $122,400) 0.1% Banks 0.1% Columbia Banking System Inc., cvt. pfd., B United States 1,224 445,271 Preferred Stocks 1.0% Diversified Financial Services 1.0% a,d Hightower Holding LLC, pfd., A United States 3,000,000 3,285,600 a,d Hightower Holding LLC, pfd., A, Series 2 United States 968,000 2,285,061 Total Preferred Stocks (Cost $4,782,324) 5,570,661 Companies in Liquidation 0.1% a,d FIM Coinvestor Holdings I, LLC United States 4,357,178 — a,e Lehman Brothers Holdings Inc., Bankruptcy Claim United States 7,766,103 417,428 Total Companies in Liquidation (Cost $765,666) 417,428 Total Investments before Short Term Investments (Cost $493,947,012) 523,547,094 Principal Amount Short Term Investments 6.8% U.S. Government and Agency Securities 6.8% f FHLB, 10/01/15 United States $ 700,000 700,000 f U.S. Treasury Bill, 11/12/15 United States 6,000,000 6,000,102 g 10/01/15 - 1/28/16 United States 32,000,000 32,000,452 Total U.S. Government and Agency Securities (Cost $38,692,526) 38,700,554 Total Investments (Cost $532,639,538) 98.6% 562,247,648 Other Assets, less Liabilities 1.4% 8,159,932 Net Assets 100.0% $ 570,407,580 a Non-income producing. b See Note 6 regarding holdings of 5% voting securities. Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2015 (unaudited) (continued) c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2015, the aggregate value of these securities was $19,016,148 representing 3.33% of net assets. d See Note 5 regarding restricted securities. e Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. f The security is traded on a discount basis with no stated coupon rate. g A portion or all of the security has been segregated as collateral for open forward contracts. At September 30, 2015, the value of this security and/or cash pledged amounted to $759,637, representing 0.13% of net assets. At September 30, 2015, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 1 $ 128,525 12/14/15 $ - $ (666 ) EUR/USD Short 119 16,628,763 12/14/15 27,093 - GBP/USD Short 145 13,696,156 12/14/15 173,807 - Totals $ 200,900 $ (666 ) Net unrealized appreciation (depreciation) $ 200,234 At September 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy 87,411 $ 98,434 10/16/15 $ - $ (711 ) Euro BANT Sell 4,371,787 4,780,935 10/16/15 9,307 (115,922 ) Euro BONY Buy 90,863 102,400 10/16/15 - (818 ) Euro BONY Sell 393,409 440,213 10/16/15 391 - Euro FBCO Buy 65,558 73,744 10/16/15 - (452 ) Euro FBCO Sell 2,426,468 2,593,505 10/16/15 - (119,226 ) Euro DBFX Buy 87,411 98,342 10/16/15 - (618 ) Euro HSBC Sell 25,915 27,559 10/16/15 - (1,413 ) Euro SSBT Buy 87,411 98,391 10/16/15 - (667 ) Euro SSBT Sell 71,570 76,166 10/16/15 - (3,847 ) British Pound BANT Buy 288,760 453,747 10/22/15 - (17,116 ) British Pound BANT Sell 4,267,776 6,464,452 10/22/15 77,853 (66,663 ) British Pound BBU Sell 725,139 1,134,300 10/22/15 37,824 - British Pound BONY Sell 476,000 748,373 10/22/15 28,618 - British Pound FBCO Buy 475,528 720,477 10/22/15 - (1,436 ) British Pound FBCO Sell 2,917,410 4,346,941 10/22/15 - (64,446 ) British Pound DBFX Buy 2,058,760 3,234,486 10/22/15 - (121,455 ) British Pound DBFX Sell 157,894 246,076 10/22/15 7,325 - British Pound HSBC Buy 262,120 411,623 10/22/15 - (15,274 ) British Pound HSBC Sell 888,056 1,382,046 10/22/15 39,225 - British Pound SSBT Sell 61,139 95,418 10/22/15 2,971 - Japanese Yen BANT Buy 162,304,677 1,349,039 10/22/15 11,163 (6,058 ) Japanese Yen BANT Sell 877,578,955 7,326,819 10/22/15 48,487 (43,502 ) Japanese Yen BONY Buy 71,286,596 580,148 10/22/15 14,612 - Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Japanese Yen BONY Sell 10/22/15 - ) Japanese Yen DBFX Buy 10/22/15 - Japanese Yen DBFX Sell 10/22/15 ) Japanese Yen HSBC Buy 10/22/15 - Japanese Yen HSBC Sell 10/22/15 - ) Japanese Yen SSBT Buy 10/22/15 - Japanese Yen SSBT Sell 10/22/15 - Australian Dollar HSBC Buy 10/26/15 - Australian Dollar HSBC Sell 10/26/15 - South Korean Won BANT Buy 11/12/15 - South Korean Won BANT Sell 11/12/15 - South Korean Won FBCO Buy 11/12/15 - South Korean Won FBCO Sell 11/12/15 - South Korean Won HSBC Buy 11/12/15 - South Korean Won HSBC Sell 11/12/15 - Swiss Franc BANT Buy 11/12/15 - ) Swiss Franc BANT Sell 11/12/15 - ) Swiss Franc FBCO Buy 11/12/15 - ) Swiss Franc FBCO Sell 11/12/15 - ) Swiss Franc DBFX Sell 11/12/15 - Swiss Franc HSBC Buy 11/12/15 - ) Swiss Franc SSBT Buy 11/12/15 - ) Euro BANT Buy 11/18/15 ) Euro BANT Sell 11/18/15 ) Euro BBU Buy 11/18/15 - ) Euro BONY Buy 11/18/15 - ) Euro FBCO Buy 11/18/15 ) Euro DBFX Buy 11/18/15 ) Euro DBFX Sell 11/18/15 - Euro HSBC Buy 11/18/15 ) Euro HSBC Sell 11/18/15 - Euro SSBT Buy 11/18/15 ) British Pound BANT Sell 11/23/15 - British Pound BONY Sell 11/23/15 - British Pound DBFX Sell 11/23/15 - British Pound SSBT Sell 11/23/15 - Norwegian Krone BANT Buy 11/23/15 - Norwegian Krone BANT Sell 11/23/15 - Norwegian Krone BONY Buy 11/23/15 - ) Norwegian Krone FBCO Buy 11/23/15 - ) Norwegian Krone SSBT Buy 11/23/15 - ) Norwegian Krone SSBT Sell 11/23/15 - Euro BONY Sell 1/06/16 - ) Euro SSBT Sell 1/06/16 - ) Euro BANT Sell 1/20/16 ) Euro BBU Sell 1/20/16 - ) Euro BONY Sell 1/20/16 - ) Euro FBCO Sell 1/20/16 - ) Euro DBFX Sell 1/20/16 - ) Euro HSBC Sell 1/20/16 - ) Franklin Mutual Financial Services Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Euro SSBT Sell 1/20/16 - ) British Pound BANT Sell 1/21/16 - British Pound BONY Sell 1/21/16 - British Pound SSBT Sell 1/21/16 - South Korean Won BANT Sell 2/12/16 - South Korean Won FBCO Sell 2/12/16 - South Korean Won HSBC Sell 2/12/16 - British Pound FBCO Sell 2/19/16 - British Pound DBFX Sell 2/19/16 - Euro BANT Sell 2/22/16 - ) Euro DBFX Sell 2/22/16 - ) Euro HSBC Sell 2/22/16 ) Euro SSBT Sell 2/22/16 - Swedish Krona BANT Sell 3/29/16 - ) Swedish Krona DBFX Sell 3/29/16 - ) Swedish Krona SSBT Sell 3/29/16 - ) Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT Bank of America N.A. BBU Barclays Bank PLC BONY Bank of New York Mellon DBFX Deutsche Bank AG FBCO Credit Suisse Group AG HSBC HSBC Bank USA, N.A. SSBT State Street Bank and Trust Co., N.A. Currency CHF Swiss Franc EUR Euro GBP British Pound USD United States Dollar Selected Portfolio FHLB Federal Home Loan Bank Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2015 (unaudited) Country Shares/Units Value Common Stocks and Other Equity Interests 91.9% Aerospace & Defense 0.5% B/E Aerospace Inc. United States $ a KLX Inc. United States Auto Components 0.6% Cie Generale des Etablissements Michelin, B France a,b International Automotive Components Group Brazil LLC Brazil a,b,c,d International Automotive Components Group North America LLC United States Automobiles 1.2% General Motors Co. United States Hyundai Motor Co. South Korea Banks 13.4% Barclays PLC United Kingdom BNP Paribas SA France a Capital Bank Financial Corp., A United States a,e Capital Bank Financial Corp., B, 144A, non-voting United States CIT Group Inc. United States Citigroup Inc. United States Citizens Financial Group Inc. United States a Commerzbank AG Germany HSBC Holdings PLC United Kingdom JPMorgan Chase & Co. United States KB Financial Group Inc. South Korea PNC Financial Services Group Inc. United States a Royal Bank of Scotland Group PLC United Kingdom Societe Generale SA France SunTrust Banks Inc. United States Wells Fargo & Co. United States Beverages 1.7% PepsiCo Inc. United States SABMiller PLC United Kingdom Capital Markets 0.6% UBS Group AG Switzerland Chemicals 0.0% a,f,g Dow Corning Corp., Contingent Distribution United States  Communications Equipment 2.5% Cisco Systems Inc. United States Nokia Corp., ADR Finland Nokia OYJ, A Finland Construction Materials 1.0% a LafargeHolcim Ltd., B Switzerland Consumer Finance 0.4% a Ally Financial Inc. United States Diversified Consumer Services 0.1% Cengage Learning Holdings II LP United States Diversified Telecommunication Services 4.1% AT&T Inc. United States China Telecom Corp. Ltd., H China Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Deutsche Telekom AG Germany a,f,g Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands Electric Utilities 1.1% Enel SpA Italy Energy Equipment & Services 1.2% Baker Hughes Inc. United States Food & Staples Retailing 3.5% CVS Health Corp. United States Empire Co. Ltd., A Canada Metro AG Germany Walgreens Boots Alliance Inc. United States Health Care Equipment & Supplies 3.1% Medtronic PLC United States Stryker Corp. United States Health Care Providers & Services 0.4% Cigna Corp. United States Hotels, Restaurants & Leisure 1.5% Accor SA France Sands China Ltd. Hong Kong Independent Power & Renewable Electricity Producers 0.4% NRG Energy Inc. United States Industrial Conglomerates 2.1% Jardine Matheson Holdings Ltd. Hong Kong Jardine Strategic Holdings Ltd. Hong Kong Koninklijke Philips NV Netherlands Insurance 11.6% ACE Ltd. United States a Alleghany Corp. United States The Allstate Corp. United States American International Group Inc. United States China Pacific Insurance (Group) Co. Ltd., H China E-L Financial Corp. Ltd. Canada MetLife Inc. United States NN Group NV Netherlands PartnerRe Ltd. United States PICC Property and Casualty Co. Ltd., H China RSA Insurance Group PLC United Kingdom White Mountains Insurance Group Ltd. United States XL Group PLC Ireland IT Services 0.7% Xerox Corp. United States Machinery 1.1% Caterpillar Inc. United States CNH Industrial NV United Kingdom CNH Industrial NV, special voting United Kingdom Marine 1.0% A.P. Moeller-Maersk AS, B Denmark Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Media 4.8% CBS Corp., B United States Relx PLC United Kingdom Time Warner Cable Inc. United States Time Warner Inc. United States Twenty-First Century Fox Inc., B United States Metals & Mining 1.1% Anglo American PLC United Kingdom Freeport-McMoRan Inc., B United States ThyssenKrupp AG Germany Multiline Retail 0.8% Macy's Inc. United States Oil, Gas & Consumable Fuels 5.2% Anadarko Petroleum Corp. United States Apache Corp. United States BG Group PLC United Kingdom BP PLC United Kingdom China Shenhua Energy Co. Ltd., H China CONSOL Energy Inc. United States Marathon Oil Corp. United States Murphy Oil Corp. United States Repsol SA Spain Royal Dutch Shell PLC, A United Kingdom a Whiting Petroleum Corp. United States Paper & Forest Products 0.6% International Paper Co. United States a Verso Corp. United States Personal Products 0.1% Avon Products Inc. United States Pharmaceuticals 7.3% Eli Lilly & Co. United States GlaxoSmithKline PLC United Kingdom Merck & Co. Inc. United States Novartis AG, ADR Switzerland Teva Pharmaceutical Industries Ltd., ADR Israel Semiconductors & Semiconductor Equipment 1.0% Altera Corp. United States SK Hynix Inc. South Korea Software 5.0% a Check Point Software Technologies Ltd. Israel Microsoft Corp. United States Open Text Corp. Canada Symantec Corp. United States Specialty Retail 1.2% Kingfisher PLC United Kingdom Technology Hardware, Storage & Peripherals 4.7% Apple Inc. United States EMC Corp. United States Hewlett-Packard Co. United States Lenovo Group Ltd. China Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Samsung Electronics Co. Ltd. South Korea 241,185 230,762,044 1,119,271,581 Tobacco 5.1% Altria Group Inc. United States 4,246,046 230,984,902 British American Tobacco PLC United Kingdom 6,977,821 384,417,018 Imperial Tobacco Group PLC United Kingdom 4,677,039 241,396,456 Philip Morris International Inc. United States 1,484,505 117,765,782 Reynolds American Inc. United States 5,314,268 235,262,644 1,209,826,802 Wireless Telecommunication Services 1.2% Vodafone Group PLC United Kingdom 94,517,600 297,946,435 Total Common Stocks and Other Equity Interests (Cost $19,863,193,646) 21,967,508,899 Preferred Stocks 0.7% Automobiles 0.6% Volkswagen AG, pfd. Germany 1,339,722 146,371,555 Diversified Financial Services 0.1% a,b Hightower Holding LLC, pfd., A, Series 2 United States 3,048,000 7,195,109 Total Preferred Stocks (Cost $336,147,289) 153,566,664 Principal Amount Corporate Notes and Senior Floating Rate Interests 2.2% Avaya Inc., e senior note, 144A, 10.50%, 3/01/21 United States $ 98,429,000 45,769,485 e senior secured note, 144A, 7.00%, 4/01/19 United States 51,741,000 41,263,448 h Term B-3 Loan, 4.694%, 10/26/17 United States 51,898,103 42,815,935 h Term B-6 Loan, 6.50%, 3/30/18 United States 34,017,476 28,234,505 h Term B-7 Loan, 6.25%, 5/29/20 United States 32,792,304 25,577,997 h Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States 6,962,834 6,940,205 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 95,618,000 82,111,958 h Tranche D Term Loan, 6.944%, 1/30/19 United States 117,978,997 98,217,515 h Tranche E Term Loan, 7.694%, 7/30/19 United States 37,921,652 31,806,786 h JC Penney Corp. Inc., Term Loan, 6.00%, 5/22/18 United States 47,505,403 47,297,566 NGPL PipeCo LLC, e,i senior secured note, 144A, 9.625%, 6/01/19 United States 62,806,000 59,979,730 h Term Loan, 6.75%, 9/15/17 United States 3,291,815 2,979,092 Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States 52,554,000 9,985,260 Total Corporate Notes and Senior Floating Rate Interests (Cost $646,164,955) 522,979,482 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.0% b,j Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 8,893 — h,j Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States 13,307,605 12,337,254 Term B-6-B Loans United States 63,441,299 59,430,921 Term B-7 Loans United States 46,344,115 42,260,040 j Samson Investment Co., senior note, 9.75%, 2/15/20 United States 87,456,000 1,530,480 h,j Texas Competitive Electric Holdings Co. LLC, Term Loans, 4.683%, 10/10/17 United States 142,325,613 55,373,630 e,j Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 3.919%, 10/01/20 United States 118,132,000 46,071,480 j Walter Energy Inc., h B Term Loan, 5.80%, 4/02/18 United States 55,667,214 20,596,869 e first lien, 144A, 6.33%, 10/15/19 United States 30,996,000 11,081,070 e,k second lien, 144A, PIK, 11.50%, 4/01/20 United States 27,033,380 393,754 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $473,117,044) 249,075,498 Shares Companies in Liquidation 0.1% a Adelphia Recovery Trust United States 45,477,593 113,694 a,f Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 5,538,790 27,694 a,f,g Century Communications Corp., Contingent Distribution United States 15,282,000 — a,b FIM Coinvestor Holdings I, LLC United States 30,279,560 — Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2015 (unaudited) (continued) a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States 587,363,521 31,570,789 a,f,g NewPage Corp., Litigation Trust, Contingent Distribution United States 145,817,000 — a,f,g Tribune Media Litigation Trust, Contingent Distribution United States 1,285,960 — Total Companies in Liquidation (Cost $59,247,648) 31,712,177 Principal Amount Municipal Bonds (Cost $85,449,455) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States 98,292,000 73,964,730 Total Investments before Short Term Investments (Cost $21,463,320,037) 22,998,807,450 Short Term Investments 3.5% U.S. Government and Agency Securities 3.4% m U.S. Treasury Bill, n 1/21/16 United States 250,000,000 249,990,250 11/12/15 - 3/17/16 United States 564,900,000 564,887,716 Total U.S. Government and Agency Securities (Cost $814,560,493) 814,877,966 Total Investments before Money Market Funds and Repurchase Agreements (Cost $22,277,880,530) 23,813,685,416 Shares Investments from Cash Collateral Received for Loaned Securities 0.1% Money Market Funds (Cost $5,250,000) 0.0% † a,o Institutional Fiduciary Trust Money Market Portfolio United States 5,250,000 5,250,000 Principal Amount Repurchase Agreements 0.1% p Joint Repurchase Agreement, 0.09%, 10/01/15 (Maturity Value $692,107) United States 692,105 692,105 HSBC Securities (USA) Inc. Collateralized by U.S. Treasury Note, 0.75%, 1/15/17; and U.S. Treasury Strips, 11/15/15 - 11/15/44 (valued at $705,950) p Joint Repurchase Agreement, 0.12%, 10/01/15 (Maturity Value $2,688,137) United States 2,688,128 2,688,128 Merrill Lynch, Pierce, Fenner & Smith Inc. Collateralized by U.S. Treasury Note, 0.875% - 2.375%, 4/15/17 - 8/15/24 (valued at $2,741,891) p Joint Repurchase Agreement, 0.09%, 10/01/15 (Maturity Value $2,688,135) United States 2,688,128 2,688,128 RBS Securities Inc. Collateralized by U.S. Treasury Bond, 3.625%, 2/15/44; and U.S. Treasury Note, 0.089% - 3.625%, 1/31/16 - 6/30/21 (valued at $2,741,900) Total Repurchase Agreements (Cost $6,068,361) 6,068,361 Total Investments from Cash Collateral Received for Loaned Securities (Cost $11,318,361) 11,318,361 Total Investments (Cost $22,289,198,891) 99.7% 23,825,003,777 Securities Sold Short ( ) % (52,431,686 ) Other Assets, less Liabilities 0.5% 132,483,730 Net Assets 100.0% $ 23,905,055,821 Shares Securities Sold Short (Proceeds $62,022,823) (0.2)% Common Stocks (0.2)% Energy Equipment & Services (0.2)% Halliburton Co. United States 1,483,216 $ (52,431,686 ) † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time. d See Note 6 regarding holdings of 5% voting securities. Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2015 (unaudited) (continued) e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2015, the aggregate value of these securities was $294,657,789, representing 1.23% of net assets. f Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. g Security has been deemed illiquid because it may not be able to be sold within seven days. h The coupon rate shown represents the rate at period end. i A portion or all of the security is on loan at September 30, 2015. j Defaulted security or security for which income has been deemed uncollectible. k Income may be received in additional securities and/or cash. l Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. m The security is traded on a discount basis with no stated coupon rate. n A portion or all of the security has been segregated as collateral for securities sold short and open forward contracts. At September 30, 2015, the value of this security and/or cash pledged amounted to $138,534,264, representing 0.58% of net assets. o Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. p Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2015, all repurchase agreements had been entered into on that date. At September 30, 2015, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short $ 12/14/15 $ - $ ) EUR/USD Short 12/14/15 - GBP/USD Short 12/14/15 - Totals $ $ ) Net unrealized appreciation (depreciation) $ At September 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy $ 10/16/15 $ $ ) Euro BANT Sell 10/16/15 ) Euro BONY Buy 10/16/15 ) Euro DBFX Buy 10/16/15 ) Euro DBFX Sell 10/16/15 ) Euro FBCO Buy 10/16/15 ) Euro FBCO Sell 10/16/15 ) Euro HSBC Buy 10/16/15 - Euro HSBC Sell 10/16/15 ) Euro SSBT Buy 10/16/15 ) Euro SSBT Sell 10/16/15 ) British Pound BANT Buy 10/22/15 - ) British Pound BANT Sell 10/22/15 ) British Pound BBU Sell 10/22/15 - British Pound DBFX Buy 10/22/15 - ) British Pound DBFX Sell 10/22/15 - Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2015 (unaudited) (continued) British Pound FBCO Sell 10/22/15 - ) British Pound HSBC Buy 10/22/15 - ) British Pound SSBT Buy 10/22/15 - ) British Pound SSBT Sell 10/22/15 - South Korean Won BANT Buy 11/12/15 - South Korean Won BANT Sell 11/12/15 ) South Korean Won FBCO Buy 11/12/15 - South Korean Won FBCO Sell 11/12/15 - South Korean Won HSBC Buy 11/12/15 - South Korean Won HSBC Sell 11/12/15 ) Swiss Franc BANT Buy 11/12/15 - ) Swiss Franc BANT Sell 11/12/15 - ) Swiss Franc DBFX Sell 11/12/15 - Swiss Franc FBCO Buy 11/12/15 - ) Swiss Franc FBCO Sell 11/12/15 - ) Swiss Franc HSBC Buy 11/12/15 - ) Swiss Franc SSBT Buy 11/12/15 - ) Canadian Dollar FBCO Buy 11/18/15 - ) Canadian Dollar FBCO Sell 11/18/15 - Euro BANT Buy 11/18/15 - Euro BANT Sell 11/18/15 ) Euro BONY Sell 11/18/15 - ) Euro DBFX Buy 11/18/15 - Euro DBFX Sell 11/18/15 - Euro FBCO Buy 11/18/15 ) Euro FBCO Sell 11/18/15 ) Euro HSBC Buy 11/18/15 - Euro HSBC Sell 11/18/15 - Euro SSBT Buy 11/18/15 - Euro SSBT Sell 11/18/15 ) British Pound BANT Sell 11/23/15 - British Pound DBFX Sell 11/23/15 - British Pound FBCO Buy 11/23/15 - ) British Pound SSBT Sell 11/23/15 - Euro BANT Sell 1/06/16 - ) Euro BONY Sell 1/06/16 - ) Euro DBFX Sell 1/06/16 - ) Euro SSBT Sell 1/06/16 - ) Euro BANT Sell 1/20/16 - ) Euro BBU Sell 1/20/16 - ) Euro BONY Sell 1/20/16 - ) Euro DBFX Sell 1/20/16 - ) Euro FBCO Sell 1/20/16 - ) Euro HSBC Sell 1/20/16 - ) Euro SSBT Sell 1/20/16 - ) British Pound BANT Sell 1/21/16 - British Pound FBCO Buy 1/21/16 - ) British Pound FBCO Sell 1/21/16 - British Pound HSBC Sell 1/21/16 - British Pound SSBT Sell 1/21/16 - Franklin Mutual Global Discovery Fund Statement of Investments, September 30, 2015 (unaudited) (continued) South Korean Won BANT Sell 2/12/16 - South Korean Won FBCO Sell 2/12/16 - South Korean Won HSBC Sell 2/12/16 - British Pound BANT Sell 2/19/16 - British Pound BBU Buy 2/19/16 - ) British Pound BBU Sell 2/19/16 - British Pound DBFX Sell 2/19/16 - British Pound FBCO Buy 2/19/16 - ) British Pound FBCO Sell 2/19/16 - British Pound HSBC Buy 2/19/16 - ) British Pound SSBT Buy 2/19/16 - ) British Pound SSBT Sell 2/19/16 - Euro BANT Sell 2/22/16 ) Euro DBFX Sell 2/22/16 ) Euro FBCO Sell 2/22/16 - Euro HSBC Sell 2/22/16 ) Euro SSBT Sell 2/22/16 - Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co., N.A. Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt GO - General Obligation PIK - Payment-In-Kind Franklin Mutual International Fund Statement of Investments, September 30, 2015 (unaudited) Country Shares Value Common Stocks 88.8% Air Freight & Logistics 2.6% Deutsche Post AG Germany 87,571 $ 2,424,930 Sinotrans Ltd., H China 4,149,000 1,954,007 4,378,937 Auto Components 1.6% Cie Generale des Etablissements Michelin, B France 11,770 1,071,107 Xinyi Glass Holdings Ltd. Hong Kong 3,798,000 1,690,690 2,761,797 Automobiles 0.4% Hyundai Motor Co. South Korea 4,796 663,627 Banks 5.7% Barclays PLC United Kingdom 345,167 1,274,411 BNP Paribas SA France 32,930 1,930,836 HSBC Holdings PLC United Kingdom 327,360 2,468,815 KB Financial Group Inc. South Korea 10,723 318,916 a Royal Bank of Scotland Group PLC United Kingdom 344,752 1,642,256 UniCredit SpA Italy 315,937 1,966,894 9,602,128 Beverages 2.3% Coca-Cola East Japan Co. Ltd. Japan 184,800 2,973,386 SABMiller PLC United Kingdom 15,440 872,557 3,845,943 Capital Markets 2.6% Sun Hung Kai & Co. Ltd. Hong Kong 2,877,748 1,971,683 UBS Group AG Switzerland 135,310 2,500,958 4,472,641 Chemicals 1.4% Arkema SA France 35,375 2,286,124 Communications Equipment 2.2% Nokia Corp., ADR Finland 257,320 1,744,629 Nokia OYJ, A Finland 285,053 1,945,076 3,689,705 Construction & Engineering 1.7% Balfour Beatty PLC United Kingdom 524,025 1,993,029 FLSmidth & Co. AS Denmark 28,340 940,379 2,933,408 Construction Materials 1.5% a LafargeHolcim Ltd., B Switzerland 48,720 2,552,500 Consumer Finance 0.5% a,b Hoist Finance AB, 144A Sweden 107,525 783,766 Diversified Financial Services 1.2% Metro Pacific Investments Corp. Philippines 18,559,500 1,978,091 Diversified Telecommunication Services 6.9% China Telecom Corp. Ltd., H China 6,995,468 3,348,733 Deutsche Telekom AG Germany 188,411 3,345,174 a Euskaltel SA Spain 185,472 2,135,211 Hellenic Telecommunications Organization SA Greece 113,423 988,828 a,b Sunrise Communications Group AG, 144A Switzerland 28,447 1,631,966 TDC AS Denmark 52,070 268,100 11,718,012 Electric Utilities 1.7% Enel SpA Italy 656,108 2,924,527 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual International Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Food & Staples Retailing 0.9% Metro AG Germany 55,126 1,521,258 Hotels, Restaurants & Leisure 2.3% Accor SA France 41,770 1,949,621 Mandarin Oriental International Ltd. Hong Kong 1,277,451 1,948,113 3,897,734 Household Durables 0.9% a Cairn Homes PLC Ireland 277,971 324,669 a,b Cairn Homes PLC, 144A Ireland 1,011,251 1,181,138 1,505,807 Industrial Conglomerates 1.9% Jardine Matheson Holdings Ltd. Hong Kong 2,199 103,903 Jardine Strategic Holdings Ltd. Hong Kong 9,200 246,928 Koninklijke Philips NV Netherlands 120,189 2,827,085 3,177,916 Insurance 18.6% ACE Ltd. United States 26,507 2,740,824 Ageas Belgium 51,414 2,109,268 Assicurazioni Generali SpA Italy 136,841 2,502,216 China Pacific Insurance (Group) Co. Ltd., H China 754,245 2,788,219 Direct Line Insurance Group PLC United Kingdom 337,459 1,913,199 Korean Reinsurance Co. South Korea 179,510 2,158,264 Lancashire Holdings Ltd. United Kingdom 216,837 2,265,870 NN Group NV Netherlands 113,603 3,253,076 PICC Property and Casualty Co. Ltd., H China 1,246,509 2,428,635 RSA Insurance Group PLC United Kingdom 416,335 2,535,410 a Storebrand ASA Norway 318,849 1,044,915 UNIQA Insurance Group AG Austria 206,167 1,785,855 XL Group PLC Ireland 107,789 3,914,896 31,440,647 Machinery 0.5% CNH Industrial NV United Kingdom 30,305 197,304 CNH Industrial NV, special voting United Kingdom 16,517 107,535 a Vossloh AG Germany 6,344 472,382 777,221 Marine 1.3% A.P. Moeller-Maersk AS, B Denmark 1,379 2,121,602 Media 5.9% Clear Media Ltd. Hong Kong 1,908,000 1,903,040 a Liberty Global PLC, C United Kingdom 58,245 2,389,210 Nine Entertainment Co. Holdings Ltd. Australia 1,649,899 1,817,772 Relx PLC United Kingdom 33,489 573,287 Sinomedia Holding Ltd. China 1,847,667 600,778 Societe Television Francaise 1 France 198,246 2,780,823 10,064,910 Metals & Mining 1.7% Anglo American PLC United Kingdom 19,812 165,053 ThyssenKrupp AG Germany 60,572 1,061,557 Voestalpine AG Austria 48,862 1,676,621 2,903,231 Multiline Retail 1.2% Hyundai Department Store Co. Ltd. South Korea 17,356 1,962,255 Oil, Gas & Consumable Fuels 3.3% BG Group PLC United Kingdom 108,344 1,558,149 BP PLC United Kingdom 188,158 950,370 a Cairn Energy PLC United Kingdom 396,002 838,396 China Shenhua Energy Co. Ltd., H China 906,941 1,387,885 Repsol SA Spain 12,820 149,164 Franklin Mutual International Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Royal Dutch Shell PLC, A United Kingdom 33,107 783,923 5,667,887 Pharmaceuticals 3.6% GlaxoSmithKline PLC United Kingdom 86,421 1,654,538 Novartis AG Switzerland 32,209 2,955,136 Teva Pharmaceutical Industries Ltd., ADR Israel 25,170 1,421,098 6,030,772 Real Estate Investment Trusts (REITs) 1.3% Hibernia REIT PLC Ireland 1,493,647 2,116,862 Real Estate Management & Development 2.8% Dalian Wanda Commercial Properties Co. Ltd., H China 371,700 2,129,440 Takara Leben Co. Ltd. Japan 537,100 2,616,285 4,745,725 Road & Rail 1.4% a,c CAR Inc. China 1,655,285 2,387,836 Semiconductors & Semiconductor Equipment 1.2% SK Hynix Inc. South Korea 72,034 2,039,065 Specialty Retail 4.0% Baoxin Auto Group Ltd. China 2,233,889 951,186 China ZhengTong Auto Services Holdings Ltd. China 3,825,887 1,579,691 a Dufry AG Switzerland 9,674 1,131,810 Kingfisher PLC United Kingdom 581,782 3,154,962 6,817,649 Technology Hardware, Storage & Peripherals 2.2% Lenovo Group Ltd. China 1,936,000 1,631,204 Samsung Electronics Co. Ltd. South Korea 2,273 2,174,771 3,805,975 Wireless Telecommunication Services 1.5% Vodafone Group PLC United Kingdom 829,330 2,614,285 Total Common Stocks (Cost $168,218,475) 150,189,843 Preferred Stocks 0.9% Automobiles 0.9% Hyundai Motor Co., pfd. South Korea 3,996 372,554 Volkswagen AG, pfd. Germany 11,091 1,211,749 Total Preferred Stocks (Cost $2,974,836) 1,584,303 Total Investments before Short Term Investments (Cost $171,193,311) 151,774,146 Principal Amount Short Term Investments 6.2% U.S. Government and Agency Securities 5.4% d FHLB, 10/01/15 United States $ 500,000 500,000 d U.S. Treasury Bill, 11/19/15 United States 4,000,000 4,000,108 e 10/01/15 - 2/18/16 United States 4,700,000 4,699,860 Total U.S. Government and Agency Securities (Cost $9,197,845) 9,199,968 Total Investments before Repurchase Agreements (Cost $180,391,156) 160,974,114 Investments from Cash Collateral Received for Loaned Securities 0.8% Repurchase Agreements 0.8% f Joint Repurchase Agreement, 0.09%, 10/01/15 (Maturity Value $1,000,003) United States 1,000,000 1,000,000 HSBC Securities (USA) Inc. Collateralized by U.S. Treasury Note, 0.75%, 1/15/17; and U.S. Treasury Strips, 11/15/15 - 11/15/44 (valued at $1,020,004) f Joint Repurchase Agreement, 0.09%, 10/01/15 (Maturity Value $367,147) United States 367,146 367,146 RBS Securities Inc. Collateralized by U.S. Treasury Bond, 3.625%, 2/15/44; and U.S. Treasury Note, 0.089% - 3.625%, 1/31/16 - 6/30/21 (valued at $374,490) Franklin Mutual International Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Total Investments from Cash Collateral Received for Loaned Securities (Cost $1,367,146) 1,367,146 Total Investments (Cost $181,758,302) 95.9% 162,341,260 Other Assets, less Liabilities 4.1% 6,882,508 Net Assets 100.0% $ 169,223,768 a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2015, the aggregate value of these securities was $3,596,870, representing 2.13% of net assets. c A portion or all of the security is on loan at September 30, 2015. d The security is traded on a discount basis with no stated coupon rate. e A portion or all of the security has been segregated as collateral for open forward contracts. At September 30, 2015, the aggregate value of these securities and/or cash pledged amounted to $1,057,655, representing 0.63% of net assets. f Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2015, all repurchase agreements had been entered into on that date. At September 30, 2015, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 2 $ 257,050 12/14/15 $ - $ (1,332 ) EUR/USD Short 113 15,790,337 12/14/15 29,771 - GBP/USD Short 43 4,061,619 12/14/15 54,850 - Totals $ 84,621 $ (1,332 ) Net unrealized appreciation (depreciation) $ 83,289 At September 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Japanese Yen BANT Buy 69,182,705 $ 576,928 10/22/15 $ 3,164 $ (2,886 ) Japanese Yen BANT Sell 373,372,396 3,110,738 10/22/15 18,232 (22,622 ) Japanese Yen BONY Buy 40,470,404 330,292 10/22/15 7,361 - Japanese Yen BONY Sell 31,686,019 261,668 10/22/15 - (2,696 ) Japanese Yen DBFX Sell 68,419,588 561,864 10/22/15 302 (9,278 ) Japanese Yen FBCO Sell 216,502,550 1,746,223 10/22/15 - (60,105 ) Japanese Yen HSBC Buy 114,247,132 934,122 10/22/15 19,067 - Japanese Yen HSBC Sell 129,262,007 1,058,907 10/22/15 - (19,555 ) Japanese Yen SSBT Buy 12,551,990 102,842 10/22/15 1,882 - Japanese Yen SSBT Sell 87,355,271 714,054 10/22/15 - (14,770 ) Australian Dollar HSBC Sell 2,565,673 1,808,327 10/26/15 10,496 - South Korean Won BANT Buy 150,340,019 125,458 11/12/15 1,181 - South Korean Won BANT Sell 2,813,776,999 2,406,516 11/12/15 36,762 (420 ) South Korean Won FBCO Buy 150,005,466 125,458 11/12/15 899 - South Korean Won FBCO Sell 1,716,899,677 1,470,811 11/12/15 24,588 - South Korean Won HSBC Buy 618,609,732 517,640 11/12/15 3,444 - Franklin Mutual International Fund Statement of Investments, September 30, 2015 (unaudited) (continued) South Korean Won HSBC Sell 11/12/15 - Swiss Franc BANT Buy 11/12/15 4 ) Swiss Franc BBU Buy 11/12/15 - ) Swiss Franc BONY Buy 11/12/15 ) Swiss Franc DBFX Buy 11/12/15 - ) Swiss Franc FBCO Buy 11/12/15 - ) Swiss Franc FBCO Sell 11/12/15 - ) Swiss Franc HSBC Buy 11/12/15 ) Swiss Franc SSBT Buy 11/12/15 - ) Euro BANT Buy 11/18/15 ) Euro BANT Sell 11/18/15 ) Euro BBU Buy 11/18/15 ) Euro BONY Buy 11/18/15 ) Euro DBFX Buy 11/18/15 ) Euro DBFX Sell 11/18/15 ) Euro FBCO Buy 11/18/15 ) Euro FBCO Sell 11/18/15 ) Euro HSBC Buy 11/18/15 ) Euro HSBC Sell 11/18/15 ) Euro SSBT Buy 11/18/15 ) Euro SSBT Sell 11/18/15 ) Norwegian Krone BANT Sell 11/23/15 ) Norwegian Krone BONY Buy 11/23/15 - ) Norwegian Krone BONY Sell 11/23/15 - Norwegian Krone SSBT Buy 11/23/15 - ) Norwegian Krone SSBT Sell 11/23/15 - Philippine Peso BONY Buy 12/28/15 - ) Philippine Peso BONY Sell 12/28/15 - ) Euro BANT Sell 1/06/16 - ) Euro BONY Sell 1/06/16 - ) Euro DBFX Sell 1/06/16 - ) Euro SSBT Sell 1/06/16 - ) Euro BANT Sell 1/20/16 ) Euro BBU Sell 1/20/16 - ) Euro BONY Sell 1/20/16 - ) Euro DBFX Sell 1/20/16 ) Euro FBCO Sell 1/20/16 ) Euro HSBC Sell 1/20/16 ) Euro SSBT Buy 1/20/16 - ) Euro SSBT Sell 1/20/16 ) South Korean Won BANT Sell 2/12/16 - South Korean Won FBCO Sell 2/12/16 - South Korean Won HSBC Sell 2/12/16 - British Pound BANT Buy 2/19/16 - ) British Pound BANT Sell 2/19/16 - British Pound BBU Buy 2/19/16 - ) British Pound BBU Sell 2/19/16 - British Pound BONY Sell 2/19/16 - British Pound DBFX Sell 2/19/16 - British Pound FBCO Buy 2/19/16 - ) Franklin Mutual International Fund Statement of Investments, September 30, 2015 (unaudited) (continued) British Pound FBCO Sell 6,179,551 9,625,266 2/19/16 285,132 - British Pound HSBC Buy 244,153 383,314 2/19/16 - (14,287 ) British Pound SSBT Buy 193,036 304,126 2/19/16 - (12,360 ) British Pound SSBT Sell 36,095 55,873 2/19/16 1,318 - Swedish Krona DBFX Sell 2,076,416 248,491 3/29/16 - (842 ) Swedish Krona SSBT Sell 4,213,000 499,577 3/29/16 - (6,313 ) Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ 928,971 $ (1,151,502 ) Net unrealized appreciation (depreciation) $ (222,531 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co., N.A. Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank Franklin Mutual Quest Fund Statement of Investments, September 30, 2015 (unaudited) Country Shares/Warrants Value Common Stocks and Other Equity Interests 56.1% Aerospace & Defense 0.4% B/E Aerospace Inc. United States $ a KLX Inc. United States Auto Components 0.2% a,b International Automotive Components Group Brazil LLC Brazil a,b,c International Automotive Components Group North America LLC United States Automobiles 3.4% General Motors Co. United States a General Motors Co., wts., 7/10/16 United States a General Motors Co., wts., 7/10/19 United States Banks 6.4% Barclays PLC United Kingdom BB&T Corp. United States CIT Group Inc. United States Citizens Financial Group Inc. United States Guaranty Bancorp United States SunTrust Banks Inc. United States Wells Fargo & Co. United States Capital Markets 0.4% Credit Suisse Group AG Switzerland Chemicals 0.2% a,d Advanced Emissions Solutions Inc. United States a,e,f Dow Corning Corp., Contingent Distribution United States  Tronox Ltd., A United States Communications Equipment 0.8% a,c,f Sorenson Communications Inc., Membership Interests United States Consumer Finance 1.6% a Ally Financial Inc. United States Diversified Consumer Services 0.2% Cengage Learning Holdings II LP United States Diversified Telecommunication Services 3.3% AT&T Inc. United States a,e,f Global Crossing Holdings Ltd., Contingent Distribution United States  Koninklijke KPN NV Netherlands TDC AS Denmark Energy Equipment & Services 1.2% Baker Hughes Inc. United States a,f DeepOcean Group Holding BV Netherlands Ensco PLC, A United States Rowan Cos. PLC United States Health Care Equipment & Supplies 0.9% Medtronic PLC United States Hotels, Restaurants & Leisure 1.0% a Caesars Acquisition Co., A United States Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Quest Fund Statement of Investments, September 30, 2015 (unaudited) (continued) a Pinnacle Entertainment Inc. United States 1,509,273 51,073,798 54,109,758 Independent Power & Renewable Electricity Producers 1.4% NRG Energy Inc. United States 5,118,474 76,009,339 Insurance 7.3% Ageas Belgium 1,844,628 75,676,190 The Allstate Corp. United States 1,014,012 59,056,059 American International Group Inc. United States 397,446 22,582,882 Direct Line Insurance Group PLC United Kingdom 84,729 480,365 RSA Insurance Group PLC United Kingdom 15,569,625 94,816,384 UNIQA Insurance Group AG Austria 55,868 483,938 White Mountains Insurance Group Ltd. United States 171,770 128,363,721 381,459,539 Internet & Catalog Retail 0.3% a Bluestem Group Inc. United States 4,150,000 14,608,000 Machinery 0.0% † a Vossloh AG Germany 1,910 142,221 Media 3.3% CBS Corp., B United States 2,003,360 79,934,064 a,d Lee Enterprises Inc./IA United States 4,824,268 10,034,478 a,b,d Lee Enterprises Inc., wts., 12/31/22 United States 1,110,000 1,189,395 d New Media Investment Group Inc. United States 4,441,772 68,669,795 Nine Entertainment Co. Holdings Ltd. Australia 263,497 290,307 Twenty-First Century Fox Inc., B United States 495,200 13,405,064 173,523,103 Metals & Mining 0.3% Freeport-McMoRan Inc., B United States 1,504,959 14,583,053 Multiline Retail 0.8% Macy's Inc. United States 847,010 43,468,553 Oil, Gas & Consumable Fuels 3.6% Apache Corp. United States 179,970 7,047,625 BP PLC United Kingdom 14,270,737 72,080,282 China Shenhua Energy Co. Ltd., H China 8,513,995 13,028,907 Royal Dutch Shell PLC, A United Kingdom 4,113,016 97,389,940 189,546,754 Pharmaceuticals 2.2% GlaxoSmithKline PLC United Kingdom 2,738,790 52,434,369 Merck & Co. Inc. United States 267,460 13,209,850 Teva Pharmaceutical Industries Ltd., ADR Israel 852,561 48,135,594 113,779,813 Real Estate Investment Trusts (REITs) 2.2% Spirit Realty Capital Inc. United States 12,660,615 115,718,021 Real Estate Management & Development 1.7% a Forest City Enterprises Inc., A United States 4,459,155 89,762,790 Semiconductors & Semiconductor Equipment 0.7% Altera Corp. United States 695,100 34,810,608 Software 1.7% Microsoft Corp. United States 917,601 40,613,020 Symantec Corp. United States 2,538,986 49,434,058 90,047,078 Specialty Retail 0.4% a Office Depot Inc. United States 3,303,830 21,210,589 Technology Hardware, Storage & Peripherals 2.7% a,d Eastman Kodak Co. United States 3,629,345 56,690,369 Franklin Mutual Quest Fund Statement of Investments, September 30, 2015 (unaudited) (continued) a,d Eastman Kodak Co., wts., 9/03/18 United States a,d Eastman Kodak Co., wts., 9/03/18 United States Samsung Electronics Co. Ltd. South Korea Tobacco 4.6% Altria Group Inc. United States British American Tobacco PLC United Kingdom Imperial Tobacco Group PLC United Kingdom Philip Morris International Inc. United States Reynolds American Inc. United States Wireless Telecommunication Services 2.9% Vodafone Group PLC United Kingdom Total Common Stocks and Other Equity Interests (Cost $2,965,043,212) Preferred Stocks 3.2% Automobiles 1.4% Hyundai Motor Co., pfd., 2 South Korea Porsche Automobil Holding SE, pfd. Germany Volkswagen AG, pfd. Germany Technology Hardware, Storage & Peripherals 1.8% Samsung Electronics Co. Ltd., pfd. South Korea Total Preferred Stocks (Cost $238,109,247) Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 25.7% Advanced Micro Devices Inc., senior bond, 7.00%, 7/01/24 United States $ senior note, 7.50%, 8/15/22 United States Affinion Group Inc., g,h Second Lien Term Loan, 8.50%, 10/31/18 United States senior note, 7.875%, 12/15/18 United States g,h Tranche B Term Loans, 3.25%, 4/30/18 United States Avaya Inc., i senior note, 144A, 10.50%, 3/01/21 United States i senior secured note, 144A, 7.00%, 4/01/19 United States h Term B-3 Loan, 4.694%, 10/26/17 United States h Term B-6 Loan, 6.50%, 3/30/18 United States h Term B-7 Loan, 6.25%, 5/29/20 United States g,h Bluestem Brands Inc., Initial Term Loan, 8.50%, 11/09/20 United States h Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States d,h Eastman Kodak Co., Second Lien Term Loan, 10.75%, 9/03/20 United States g Term Loan, 7.25%, 9/03/19 United States GenOn Americas Generation LLC, senior bond, 8.50%, 10/01/21 United States 9.125%, 5/01/31 United States iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States h Tranche D Term Loan, 6.944%, 1/30/19 United States h Tranche E Term Loan, 7.694%, 7/30/19 United States h JC Penney Corp. Inc., Term Loan, 6.00%, 5/22/18 United States d Lee Enterprises Inc., h Second Lien Term Loan, 12.00%, 12/15/22 United States i senior secured note, first lien, 144A, 9.50%, 3/15/22 United States h Moxie Patriot LLC, Construction B-1 Term Loan, 6.75%, 12/21/20 United States d,h New Media Holdings II LLC, Term B Loan, 7.25%, 6/04/20 United States NGPL PipeCo LLC, i,j senior secured note, 144A, 9.625%, 6/01/19 United States h Term Loan, 6.75%, 9/15/17 United States h Panda Liberty LLC, Construction B-1 Advance Term Loan, 7.50%, 8/21/20 United States Franklin Mutual Quest Fund Statement of Investments, September 30, 2015 (unaudited) (continued) c Sorenson Communications Inc., h Initial Term Loan, 8.00%, 4/30/20 United States i,k secured note, second lien, 144A, PIK, 9.00%, 10/31/20 United States c,i,k Sorenson Holdings LLC/Finance Corp., senior note, 144A, PIK, 13.00%, 10/31/21 United States Spirit Realty Capital Inc., cvt., senior note, 2.875%, 5/15/19 United States 3.75%, 5/15/21 United States i Sunshine Oilsands Ltd., secured note, 144A, 10.00%, 8/01/17 Canada h Toys R Us-Delaware Inc., FILO Loans, 8.25%, 10/24/19 United States Term B-4 Loan, 9.75%, 4/24/20 United States Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $1,426,165,186) Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization 5.9% b,l Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States  l Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States h Term B-5-B Loans, 1.50%, 3/01/17 United States h Term B-6-B Loans, 1.50%, 3/01/17 United States h Term B-7 Loans, 1.50%, 3/01/17 United States l Nortel Networks Corp., cvt., senior note, 1.75%, 4/15/12 Canada 2.125%, 4/15/14 Canada l Nortel Networks Ltd., senior note, 10.125%, 7/15/13 Canada 10.75%, 7/15/16 Canada l Northern Telecom Ltd., 6.875%, 9/01/23 Canada l Samson Investment Co., senior note, 9.75%, 2/15/20 United States h,l Texas Competitive Electric Holdings Co. LLC, Term Loans, 4.683%, 10/10/17 United States i,l Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 3.919%, 10/01/20 United States l Walter Energy Inc., h B Term Loan, 5.80%, 4/02/18 United States i first lien, 144A, 6.33%, 10/15/19 United States i,k second lien, 144A, PIK, 11.50%, 4/01/20 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization (Cost $424,685,012) Shares Companies in Liquidation 0.5% a Adelphia Recovery Trust United States a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States a,b,c CB FIM Coinvestors LLC United States  a,e,f Century Communications Corp., Contingent Distribution United States  EME Reorganizational Trust United States a,b FIM Coinvestor Holdings I, LLC United States  a,e,f KGen Power Liquidating Trust, Contingent Distribution United States a,m Lehman Brothers Holdings Inc., Bankruptcy Claim United States a,e,f NewPage Corp., Litigation Trust, Contingent Distribution United States  a,e,f Tribune Media Litigation Trust, Contingent Distribution United States  a,e,f Tropicana Litigation Trust, Contingent Distribution United States  Total Companies in Liquidation (Cost $47,191,042) Principal Amount Municipal Bonds (Cost $27,617,488) 0.5% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States Total Investments before Short Term Investments (Cost $5,128,811,187) Short Term Investments 4.9% U.S. Government and Agency Securities 4.8% n FHLB, 10/01/15 United States n U.S. Treasury Bill, 11/19/15 United States Franklin Mutual Quest Fund Statement of Investments, September 30, 2015 (unaudited) (continued) o 10/01/15 - 12/24/15 United States 183,367,000 183,370,583 Total U.S. Government and Agency Securities (Cost $254,345,593) 254,372,068 Total Investments before Repurchase Agreements (Cost $5,383,156,780) 5,095,338,688 Investments from Cash Collateral Received for Loaned Securities 0.1% Repurchase Agreements 0.1% p Joint Repurchase Agreement, 0.10%, 10/01/15 (Maturity Value $701,440) HSBC Securities (USA) Inc. Collateralized by U.S. Government Agency Securities, 0.000% - 3.35%, 1/15/16 - 7/15/32; and U.S. Government Agency Securities, Strips, 11/15/15 - 7/15/37 (valued at $715,467) United States 701,438 701,438 p Joint Repurchase Agreement, 0.09%, 10/01/15 (Maturity Value $251,982) HSBC Securities (USA) Inc. Collateralized by U.S. Treasury Note, 0.75%, 1/15/17 and U.S. Treasury Strips, 11/15/15 - 11/15/44 (valued at $257,022) United States 251,981 251,981 p Joint Repurchase Agreement, 0.12%, 10/01/15 (Maturity Value $1,000,003) Merrill Lynch, Pierce, Fenner & Smith Inc. Collateralized by U.S. Treasury Note, 0.875% - 2.375%, 4/15/17 - 8/15/24 (valued at $1,020,000) United States 1,000,000 1,000,000 p Joint Repurchase Agreement, 0.09%, 10/01/15 (Maturity Value $1,000,003) RBS Securities Inc. Collateralized by U.S. Treasury Bond, 3.625%, 2/15/44; and U.S. Treasury Note, 0.089% - 3.625%, 1/31/16 - 6/30/21 (valued at $1,020,003) United States 1,000,000 1,000,000 Total Investments from Cash Collateral Received for Loaned Securities (Cost $2,953,419) 2,953,419 Total Investments (Cost $5,386,110,199) 96.8% 5,098,292,107 Options Written ( ) % † (152,000 ) Securities Sold Short ( ) % (7,708,953 ) Other Assets, less Liabilities 3.3% 173,679,622 Net Assets 100.0% $ 5,264,110,776 Number of Contracts Options Written (Premiums Received $135,827) (0.0)% † Puts - Exchange-Traded Semiconductors & Semiconductor Equipment (0.0)% † Advanced Micro Devices Inc., October Strike Price $2, Expires 10/16/15 United States 4,000 $ (152,000 ) Principal Amount Securities Sold Short (0.1)% Corporate Notes (0.1)% NRG Energy Inc., senior note, 7.875%, 5/15/21 United States 3,750,000 (3,820,313 ) Vulcan Materials Co., senior note, 7.00%, 6/15/18 United States 3,472,000 (3,888,640 ) Total Securities Sold Short (Proceeds $7,361,309) $ (7,708,953 ) † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d See Note 6 regarding holdings of 5% voting securities. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2015, the aggregate value of these securities was $42,068,991, representing 0.80% of net assets. g A portion or all of the security purchased on a delayed delivery basis. h The coupon rate shown represents the rate at period end. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2015, the aggregate value of these securities was $331,468,441, representing 6.30% of net assets. Franklin Mutual Quest Fund Statement of Investments, September 30, 2015 (unaudited) (continued) j A portion or all of the security is on loan at September 30, 2015. k Income may be received in additional securities and/or cash. l Defaulted security or security for which income has been deemed uncollectible. m Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. n The security is traded on a discount basis with no stated coupon rate. o A portion or all of the security has been segregated as collateral for securities sold short, open forward contracts and open written options contracts. At September 30, 2015, the aggregate value of these securities and/or cash pledged amounted to $19,929,106, representing 0.38% of net assets. p Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2015, all repurchase agreements had been entered into on that date. At September 30, 2015, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts CHF/USD Short 22 $ 2,827,550 12/14/15 $ - $ (14,653 ) EUR/USD Short 1,486 207,649,925 12/14/15 337,069 - GBP/USD Short 1,584 149,618,700 12/14/15 1,899,395 - Totals $ 2,236,464 $ (14,653 ) Net unrealized appreciation (depreciation) $ 2,221,811 At September 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forw ard Exchange Contracts Euro BANT Buy 22,659,876 $ 25,331,029 10/16/15 $ 29,701 $ (27,552 ) Euro BANT Sell 20,100,120 21,503,952 10/16/15 - (967,482 ) Euro BONY Buy 2,181,334 2,435,620 10/16/15 6,726 (3,669 ) Euro DBFX Buy 5,181,503 5,791,601 10/16/15 6,261 (5,070 ) Euro FBCO Buy 10,902,874 12,223,828 10/16/15 8,415 (43,101 ) Euro FBCO Sell 21,279,739 22,778,191 10/16/15 35 (1,012,062 ) Euro HSBC Buy 3,404,217 3,805,562 10/16/15 7,510 (7,242 ) Euro HSBC Sell 1,436,700 1,562,651 10/16/15 - (43,544 ) Euro SSBT Buy 2,255,855 2,517,650 10/16/15 7,332 (2,993 ) Euro SSBT Sell 3,769,101 4,204,715 10/16/15 18,220 (27,265 ) British Pound BANT Buy 5,957,396 9,318,228 10/22/15 - (310,108 ) British Pound BANT Sell 37,430,591 55,771,581 10/22/15 - (826,851 ) British Pound DBFX Buy 2,057,396 3,231,809 10/22/15 - (120,841 ) British Pound FBCO Buy 6,068,755 9,273,006 10/22/15 - (96,500 ) British Pound FBCO Sell 36,185,688 53,916,676 10/22/15 - (799,351 ) British Pound HSBC Buy 5,602,065 8,720,504 10/22/15 - (249,676 ) British Pound SSBT Buy 301,356 457,298 10/22/15 - (1,621 ) Australian Dollar HSBC Sell 409,800 288,834 10/26/15 1,677 - South Korean Won BANT Buy 4,374,034,926 3,659,605 11/12/15 24,846 - South Korean Won BANT Sell 54,599,018,578 46,530,474 11/12/15 624,323 (85,119 ) South Korean Won FBCO Buy 2,636,893,023 2,205,375 11/12/15 15,802 - Franklin Mutual Quest Fund Statement of Investments, September 30, 2015 (unaudited) (continued) South Korean Won FBCO Sell 11/12/15 ) South Korean Won HSBC Buy 11/12/15 - South Korean Won HSBC Sell 11/12/15 - Sw iss Franc BANT Buy 11/12/15 28 ) Sw iss Franc BANT Sell 11/12/15 - ) Sw iss Franc DBFX Sell 11/12/15 - Sw iss Franc FBCO Buy 11/12/15 - ) Sw iss Franc FBCO Sell 11/12/15 - ) Sw iss Franc HSBC Buy 11/12/15 - ) Sw iss Franc SSBT Buy 11/12/15 - ) Canadian Dollar FBCO Buy 11/18/15 - ) Canadian Dollar FBCO Sell 11/18/15 - Euro BANT Buy 11/18/15 ) Euro BANT Sell 11/18/15 - Euro BBU Buy 11/18/15 ) Euro BONY Buy 11/18/15 - ) Euro DBFX Buy 11/18/15 ) Euro DBFX Sell 11/18/15 ) Euro FBCO Buy 11/18/15 ) Euro FBCO Sell 11/18/15 - Euro HSBC Buy 11/18/15 ) Euro HSBC Sell 11/18/15 - Euro SSBT Buy 11/18/15 ) Euro SSBT Sell 11/18/15 - British Pound BANT Sell 11/23/15 - British Pound DBFX Sell 11/23/15 - British Pound FBCO Buy 11/23/15 - ) British Pound SSBT Sell 11/23/15 - Euro BANT Buy 1/06/16 - ) Euro BONY Sell 1/06/16 - ) Euro FBCO Buy 1/06/16 - ) Euro SSBT Buy 1/06/16 - ) Euro SSBT Sell 1/06/16 - ) Euro BANT Buy 1/20/16 - ) Euro FBCO Sell 1/20/16 - ) Euro HSBC Sell 1/20/16 - ) Euro SSBT Buy 1/20/16 - ) British Pound BANT Buy 1/21/16 - ) British Pound BANT Sell 1/21/16 - British Pound BBU Buy 1/21/16 - ) British Pound FBCO Buy 1/21/16 - ) British Pound SSBT Buy 1/21/16 64 ) British Pound SSBT Sell 1/21/16 - South Korean Won BANT Sell 2/12/16 - South Korean Won FBCO Sell 2/12/16 - South Korean Won HSBC Sell 2/12/16 - British Pound BANT Buy 2/19/16 - ) British Pound BANT Sell 2/19/16 - British Pound BONY Buy 2/19/16 - ) British Pound DBFX Sell 2/19/16 - Franklin Mutual Quest Fund Statement of Investments, September 30, 2015 (unaudited) (continued) British Pound FBCO Buy 2/19/16 - ) British Pound FBCO Sell 2/19/16 - British Pound HSBC Buy 2/19/16 - ) British Pound SSBT Buy 2/19/16 - ) British Pound SSBT Sell 2/19/16 - Euro BANT Sell 2/22/16 ) Euro DBFX Sell 2/22/16 - ) Euro HSBC Sell 2/22/16 ) Euro SSBT Sell 2/22/16 - Totals Forw ard Exchange Contracts unrealized appreciation (depreciation) $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BANT Bank of America N.A. BBU Barclays Bank PLC BONY Bank of New York Mellon DBFX Deutsche Bank AG FBCO Credit Suisse Group AG HSBC HSBC Bank USA, N.A. SSBT State Street Bank and Trust Co., N.A. Currency CHF Swiss Franc EUR Euro GBP British Pound USD United States Dollar Selected Portfolio ADR American Depositary Receipt FHLB Federal Home Loan Bank GO General Obligation PIK Payment-In-Kind Franklin Mutual Shares Fund Statement of Investments, September 30, 2015 (unaudited) Country Shares Value Common Stocks and Other Equity Interests 88.5% Aerospace & Defense 1.4% B/E Aerospace Inc. United States 1,412,070 $ 61,989,873 Huntington Ingalls Industries Inc. United States 1,099,372 117,797,710 a KLX Inc. United States 706,035 25,233,691 205,021,274 Auto Components 0.3% a,b,c International Automotive Components Group Brazil LLC Brazil 7,234,813 201,743 a,b,c,d International Automotive Components Group North America LLC United States 63,079,866 37,529,997 37,731,740 Automobiles 1.3% General Motors Co. United States 6,183,080 185,616,062 Banks 10.2% Barclays PLC United Kingdom 38,190,870 141,006,746 CIT Group Inc. United States 3,544,866 141,900,986 Citigroup Inc. United States 3,362,406 166,808,962 Citizens Financial Group Inc. United States 5,418,154 129,277,154 Columbia Banking System Inc. United States 1,603,629 50,049,261 a FCB Financial Holdings Inc., A United States 1,647,570 53,743,733 c Guaranty Bancorp United States 1,146,366 18,880,648 JPMorgan Chase & Co. United States 3,550,940 216,500,812 PNC Financial Services Group Inc. United States 3,438,533 306,717,144 State Bank Financial Corp. United States 1,467,000 30,337,560 SunTrust Banks Inc. United States 2,963,080 113,308,179 Wells Fargo & Co. United States 2,531,930 130,014,605 1,498,545,790 Beverages 1.8% Molson Coors Brewing Co., B United States 926,900 76,951,238 PepsiCo Inc. United States 1,930,319 182,029,082 258,980,320 Chemicals 0.0% a,e,f Dow Corning Corp., Contingent Distribution United States 12,630,547 — Communications Equipment 2.6% Cisco Systems Inc. United States 8,126,460 213,319,575 Nokia Corp., ADR Finland 10,897,776 73,886,921 Nokia OYJ, A Finland 13,670,039 93,278,307 380,484,803 Construction Materials 0.7% a LafargeHolcim Ltd., B Switzerland 1,946,175 101,962,473 Consumer Finance 0.5% a Ally Financial Inc. United States 3,254,500 66,326,710 Containers & Packaging 0.9% WestRock Co. United States 2,648,821 136,255,352 Diversified Consumer Services 0.1% Cengage Learning Holdings II LP United States 837,095 22,183,018 Diversified Telecommunication Services 1.9% AT&T Inc. United States 5,239,265 170,695,254 a,e,f Global Crossing Holdings Ltd., Contingent Distribution United States 105,649,309 — Koninklijke KPN NV Netherlands 30,410,640 113,662,462 284,357,716 Energy Equipment & Services 1.3% Baker Hughes Inc. United States 3,663,252 190,635,634 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Mutual Shares Fund Statement of Investments, September 30, 2015 (unaudited) (continued) Food & Staples Retailing 3.3% CVS Health Corp. United States The Kroger Co. United States Walgreens Boots Alliance Inc. United States Health Care Equipment & Supplies 4.1% Medtronic PLC United States Stryker Corp. United States Health Care Providers & Services 0.5% Cigna Corp. United States Household Products 0.2% Energizer Holdings Inc. United States Independent Power & Renewable Electricity Producers 0.4% NRG Energy Inc. United States Insurance 11.7% ACE Ltd. United States a Alleghany Corp. United States The Allstate Corp. United States American International Group Inc. United States MetLife Inc. United States c White Mountains Insurance Group Ltd. United States XL Group PLC Ireland IT Services 1.1% Xerox Corp. United States Machinery 1.6% Caterpillar Inc. United States CNH Industrial NV United Kingdom CNH Industrial NV, special voting United Kingdom c Federal Signal Corp. United States Marine 1.1% A.P. Moeller-Maersk AS, B Denmark Media 6.5% CBS Corp., B United States Relx PLC United Kingdom Time Warner Cable Inc. United States Time Warner Inc. United States Twenty-First Century Fox Inc., B United States Metals & Mining 0.9% Freeport-McMoRan Inc., B United States ThyssenKrupp AG Germany Multiline Retail 0.8% Macy's Inc. United States Oil, Gas & Consumable Fuels 5.0% Anadarko Petroleum Corp. United States Apache Corp. United States BG Group PLC United Kingdom BP PLC United Kingdom CONSOL Energy Inc. United States Marathon Oil Corp. United States Murphy Oil Corp. United States Royal Dutch Shell PLC, A United Kingdom Franklin Mutual Shares Fund Statement of Investments, September 30, 2015 (unaudited) (continued) a Whiting Petroleum Corp. United States Paper & Forest Products 1.0% International Paper Co. United States Personal Products 0.4% Avon Products Inc. United States Edgewell Personal Care Co. United States Pharmaceuticals 7.7% Eli Lilly & Co. United States Merck & Co. Inc. United States Novartis AG, ADR Switzerland Teva Pharmaceutical Industries Ltd., ADR Israel Real Estate Investment Trusts (REITs) 0.8% c Alexander's Inc. United States Real Estate Management & Development 0.1% a Forestar Group Inc. United States Semiconductors & Semiconductor Equipment 0.6% Altera Corp. United States Software 5.3% CA Inc. United States Microsoft Corp. United States Symantec Corp. United States Specialty Retail 0.5% a Office Depot Inc. United States Technology Hardware, Storage & Peripherals 4.7% Apple Inc. United States EMC Corp. United States Hewlett-Packard Co. United States Samsung Electronics Co. Ltd. South Korea Tobacco 5.9% Altria Group Inc. United States British American Tobacco PLC United Kingdom Imperial Tobacco Group PLC United Kingdom Philip Morris International Inc. United States Reynolds American Inc. United States Wireless Telecommunication Services 1.3% Vodafone Group PLC United Kingdom Total Common Stocks and Other Equity Interests (Cost $10,618,804,100) Convertible Preferred Stocks (Cost $755,800) 0.0%  Banks 0.0%  Columbia Banking System Inc., cvt. pfd., B United States Preferred Stocks (Cost $117,489,716) 0.3% Automobiles 0.3% Volkswagen AG, pfd. Germany Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 3.0% Avaya Inc., g senior note, 144A, 10.50%, 3/01/21 United States $ g senior secured note, 144A, 7.00%, 4/01/19 United States Franklin Mutual Shares Fund Statement of Investments, September 30, 2015 (unaudited) (continued) h Term B-3 Loan, 4.694%, 10/26/17 United States 37,242,834 30,725,338 h Term B-6 Loan, 6.50%, 3/30/18 United States 22,002,294 18,261,904 h Term B-7 Loan, 6.25%, 5/29/20 United States 20,029,328 15,622,876 h Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States 5,127,370 5,110,706 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 74,295,000 63,800,831 h Tranche D Term Loan, 6.944%, 1/30/19 United States 94,620,527 78,771,588 h Tranche E Term Loan, 7.694%, 7/30/19 United States 30,412,812 25,508,746 h JC Penney Corp. Inc., Term Loan, 6.00%, 5/22/18 United States 33,563,369 33,416,530 NGPL PipeCo LLC, g,i senior secured note, 144A, 9.625%, 6/01/19 United States 43,741,000 41,772,655 h Term Loan, 6.75%, 9/15/17 United States 2,292,576 2,074,781 h Toys R Us-Delaware Inc., FILO Loans, 8.25%, 10/24/19 United States 8,171,000 8,136,951 Term B-4 Loan, 9.75%, 4/24/20 United States 68,618,123 60,755,653 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $507,576,708) 445,352,254 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.5% b,j Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 United States 19,594 — h,j Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States 9,541,623 8,845,876 Term B-6-B Loans United States 45,490,495 42,614,859 Term B-7 Loans United States 30,701,720 27,996,131 j Samson Investment Co., senior note, 9.75%, 2/15/20 United States 55,052,000 963,410 h,j Texas Competitive Electric Holdings Co. LLC, Term Loans, 4.683%, 10/10/17 United States 194,177,556 75,547,303 g,j Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 3.919%, 10/01/20 United States 98,672,000 38,482,080 j Walter Energy Inc., h B Term Loan, 5.80%, 4/02/18 United States 35,970,965 13,309,257 g first lien, 144A, 6.33%, 10/15/19 United States 20,046,000 7,166,445 g,k second lien, 144A, PIK, 11.50%, 4/01/20 United States 17,468,800 254,441 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $421,438,338) 215,179,802 Shares Companies in Liquidation 0.2% a Adelphia Recovery Trust United States 99,967,609 249,919 a,e Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 12,005,115 60,026 a,b,c,d CB FIM Coinvestors LLC United States 43,105,703 — a,e,f Century Communications Corp., Contingent Distribution United States 33,138,000 — a,b FIM Coinvestor Holdings I, LLC United States 53,924,666 — a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States 420,480,670 22,600,836 a,e,f Tribune Media Litigation Trust, Contingent Distribution United States 995,729 — a,e,f Tropicana Litigation Trust, Contingent Distribution United States 76,355,000 — Total Companies in Liquidation (Cost $49,978,670) 22,910,781 Principal Amount Municipal Bonds (Cost $56,039,577) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States 64,157,000 48,278,142 Total Investments before Short Term Investments (Cost $11,772,082,909) 13,734,271,896 Short Term Investments 5.4% U.S. Government and Agency Securities 5.4% m FHLB, 10/01/15 United States 4,600,000 4,600,000 m U.S. Treasury Bill, n 11/19/15 United States 160,000,000 160,004,320 3/03/16 United States 226,000,000 225,973,332 Franklin Mutual Shares Fund Statement of Investments, September 30, 2015 (unaudited) (continued) n 10/01/15 - 3/24/16 United States Total U.S. Government and Agency Securities (Cost $787,031,519) Total Investments before Repurchase Agreements (Cost $12,559,114,428) Investments from Cash Collateral Received for Loaned Securities 0.0%  Repurchase Agreements 0.0%  o Joint Repurchase Agreement, 0.08%, 10/01/15 (Maturity Value $1,728,891) United States BNP Paribas Securities Corp. Collateralized by m U.S. Treasury Bill, 11/12/15; U.S. Treasury Bond, 5.00% - 6.50%, 11/15/26 - 5/15/37; U.S. Treasury Bond, Index Linked, 2.50%, 1/15/29; U.S. Treasury Note, 0.50% - 2.625%, 2/29/16 - 12/31/21; U.S. Treasury Note, Index Linked, 0.125%, 1/15/22 - 1/15/23; and U.S. Treasury Strips, 5/15/18 - 2/15/44 (valued at $1,763,465) o Joint Repurchase Agreement, 0.10%, 10/01/15 (Maturity Value $363,917) United States Citigroup Global Markets Inc. Collateralized by U.S. Treasury Bond, 4.375%, 11/15/39; U.S. Treasury Bond, Index Linked, 0.625%, 2/15/43; U.S. Treasury Note, 0.625% - 3.25%, 12/31/15 - 5/15/24; and U.S. Treasury Note, Index Linked, 0.375% - 1.375%, 1/15/20 - 7/15/23 (valued at $371,194) o Joint Repurchase Agreement, 0.10%, 10/01/15 (Maturity Value $1,728,892) United States HSBC Securities (USA) Inc. Collateralized by U.S. Government Agency Securities, 0.000% - 3.35%, 1/15/16 - 7/15/32; and U.S. Government Agency Securities, Strips, 11/15/15 - 7/15/37 (valued at $1,763,465) o Joint Repurchase Agreement, 0.12%, 10/01/15 (Maturity Value $1,728,893) United States Merrill Lynch, Pierce, Fenner & Smith Inc. Collateralized by U.S. Treasury Note, 0.875% - 2.375%, 4/15/17 - 8/15/24 (valued at $1,763,465) o Joint Repurchase Agreement, 0.09%, 10/01/15 (Maturity Value $1,728,891) United States RBS Securities Inc. Collateralized by U.S. Treasury Bond, 3.625%, 2/15/44; and U.S. Treasury Note, 0.089% - 3.625%, 1/31/16- 6/30/21 (valued at $1,763,470) Total Investments from Cash Collateral Received for Loaned Securities (Cost $7,279,464) Total Investments (Cost $12,566,393,892) 99.2% Securities Sold Short ( ) % ) Other Assets, less Liabilities 1.0% Net Assets 100.0% $ Shares Securities Sold Short (Proceeds $37,605,949) (0.2)% Common Stocks (0.2)% Energy Equipment & Services (0.2)% Halliburton Co. United States $ )  Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 5 regarding restricted securities. c See Note 6 regarding holdings of 5% voting securities. d At September 30, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. e Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. f Security has been deemed illiquid because it may not be able to be sold within seven days. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2015, the aggregate value of these securities was $149,069,316, representing 1.02% of net assets. h The coupon rate shown represents the rate at period end. i A portion or all of the security is on loan at September 30, 2015. j Defaulted security or security for which income has been deemed uncollectible. Franklin Mutual Shares Fund Statement of Investments, September 30, 2015 (unaudited) (continued) k Income may be received in additional securities and/or cash. l Bankruptcy Claim represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent the amount of allowed unsecured claims. m The security is traded on a discount basis with no stated coupon rate. n Security or a portion of the security has been segregated as collateral for securities sold short and open forward contracts. At September 30, 2015, the aggregate value of these securities and/or cash pledged as collateral was $65,674,409, representing 0.45% of net assets. o Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At September 30, 2015, all repurchase agreements had been entered into on that date. At September 30, 2015, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short $ 12/14/15 $ $ - GBP/USD Short 12/14/15 - Totals $ $ - Net unrealized appreciation (depreciation) $ At September 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BANT Buy $ 10/16/15 $ $ ) Euro BANT Sell 10/16/15 ) Euro BBU Sell 10/16/15 - Euro BONY Buy 10/16/15 ) Euro FBCO Buy 10/16/15 ) Euro FBCO Sell 10/16/15 ) Euro DBFX Buy 10/16/15 ) Euro DBFX Sell 10/16/15 - ) Euro HSBC Buy 10/16/15 ) Euro HSBC Sell 10/16/15 ) Euro SSBT Buy 10/16/15 ) Euro SSBT Sell 10/16/15 ) British Pound BANT Buy 10/22/15 - ) British Pound BANT Sell 10/22/15 - ) British Pound BBU Sell 10/22/15 - British Pound FBCO Buy 10/22/15 - ) British Pound FBCO Sell 10/22/15 - ) British Pound DBFX Buy 10/22/15 - ) British Pound DBFX Sell 10/22/15 - British Pound HSBC Buy 10/22/15 - ) British Pound SSBT Sell 10/22/15 - South Korean Won BANT Buy 11/12/15 - South Korean Won BANT Sell 11/12/15 ) South Korean Won FBCO Buy 11/12/15 ) South Korean Won FBCO Sell 11/12/15 ) Franklin Mutual Shares Fund Statement of Investments, September 30, 2015 (unaudited) (continued) South Korean Won HSBC Buy 10,999,454,603 9,227,795 11/12/15 47,657 (10,104 ) South Korean Won HSBC Sell 53,142,114,359 45,333,388 11/12/15 569,336 - Euro BANT Buy 52,308,382 58,327,219 11/18/15 474,985 (291,819 ) Euro BANT Sell 98,662,120 112,353,874 11/18/15 1,993,767 - Euro BBU Buy 4,569,643 5,115,478 11/18/15 15,367 (19,397 ) Euro BONY Buy 10,701,718 12,281,686 11/18/15 - (311,107 ) Euro FBCO Buy 35,636,108 40,014,103 11/18/15 146,258 (299,018 ) Euro FBCO Sell 8,719,995 9,715,453 11/18/15 57,300 (95,739 ) Euro DBFX Buy 19,960,148 22,553,271 11/18/15 89,112 (315,636 ) Euro DBFX Sell 66,150,815 74,904,310 11/18/15 1,069,748 (159,500 ) Euro HSBC Buy 13,708,313 15,546,419 11/18/15 63,842 (276,606 ) Euro HSBC Sell 61,105,224 69,433,202 11/18/15 1,089,128 (6,161 ) Euro SSBT Buy 34,540,795 38,683,438 11/18/15 255,375 (302,649 ) Euro SSBT Sell 38,735,032 43,614,527 11/18/15 312,573 (25,741 ) British Pound BANT Buy 8,708,390 13,231,666 11/23/15 - (66,041 ) British Pound BANT Sell 58,237,426 90,268,010 11/23/15 2,222,780 - British Pound DBFX Buy 3,069,790 4,704,944 11/23/15 - (63,936 ) British Pound SSBT Buy 5,314,173 8,146,574 11/23/15 - (112,435 ) British Pound SSBT Sell 55,248,641 85,635,394 11/23/15 2,108,705 - Euro BONY Sell 18,015,829 19,704,813 1/06/16 - (469,104 ) Euro HSBC Sell 1,735,000 1,916,030 1/06/16 - (26,803 ) Euro SSBT Sell 19,596,078 21,467,227 1/06/16 - (476,234 ) Euro BANT Sell 1,276,000 1,389,355 1/20/16 - (39,928 ) Euro FBCO Sell 18,079,025 19,792,591 1/20/16 - (458,218 ) Euro HSBC Sell 16,803,025 18,397,296 1/20/16 - (424,230 ) Euro SSBT Sell 638,000 694,552 1/20/16 - (20,089 ) British Pound BANT Sell 54,558,348 85,165,581 1/21/16 2,692,973 - British Pound FBCO Buy 9,902,050 15,575,277 1/21/16 - (606,937 ) British Pound SSBT Buy 9,149,496 14,416,925 1/21/16 - (586,176 ) British Pound SSBT Sell 54,527,362 85,133,571 1/21/16 2,707,801 - South Korean Won BANT Sell 13,481,733,831 11,425,507 2/12/16 90,008 - South Korean Won FBCO Sell 5,042,408,170 4,294,643 2/12/16 54,965 - South Korean Won HSBC Sell 56,038,211,495 47,656,145 2/12/16 538,980 - British Pound BANT Buy 1,027,640 1,577,305 2/19/16 - (24,070 ) British Pound BBU Buy 5,131,071 8,040,234 2/19/16 - (284,835 ) British Pound FBCO Buy 12,514,578 19,605,948 2/19/16 - (690,685 ) British Pound FBCO Sell 54,308,082 84,446,238 2/19/16 2,361,837 - British Pound DBFX Sell 41,186,128 64,167,987 2/19/16 1,916,873 - British Pound HSBC Buy 10,979,395 17,298,245 2/19/16 - (703,347 ) British Pound SSBT Buy 3,379,976 5,310,277 2/19/16 - (201,583 ) Euro BANT Sell 1,941,389 2,185,960 2/22/16 10,972 (1,167 ) Euro FBCO Sell 2,954,049 3,330,232 2/22/16 18,961 - Euro DBFX Sell 2,952,890 3,325,510 2/22/16 16,483 (946 ) Euro HSBC Sell 4,157,286 4,680,986 2/22/16 23,098 (2,123 ) Euro SSBT Sell 3,069,031 3,479,762 2/22/16 39,604 - Totals Forward Exchange Contracts unrealized appreciation (depreciation) $ 22,344,936 $ (16,537,898 ) Net unrealized appreciation (depreciation) $ 5,807,038 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Mutual Shares Fund Statement of Investments, September 30, 2015 (unaudited) (continued) A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC BONY - Bank of New York Mellon DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co., N.A. Currency EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank GO - General Obligation PIK - Payment-In-Kind Franklin Mutual Series Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Mutual Series Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of seven separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Repurchase agreements are valued at cost, which approximates fair value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. Certain or all Funds entered into exchange traded futures contracts primarily to manage exposure to certain foreign currencies. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Certain or all Funds entered into OTC forward exchange contracts primarily to manage exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain or all Funds purchased or wrote exchange traded option contracts primarily to manage exposure to equity price risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. When an option is purchased or written, an amount equal to the premium paid or received is recorded as an asset or liability, respectively. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium received or paid and the cost to close the position is recorded as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin Mutual Beacon Fund  Futures, forwards and options Franklin Mutual European Fund  Futures and forwards Franklin Mutual Financial Services Fund  Futures and forwards Franklin Mutual Global Discovery Fund  Futures and forwards Franklin Mutual International Fund  Futures and forwards Franklin Mutual Quest Fund  Futures, forwards and options Franklin Mutual Shares Fund  Futures and forwards 4. INCOME TAXES At September 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Mutual Franklin Mutual Franklin Mutual Franklin Mutual Financial Global Discovery Beacon Fund European Fund Services Fund Fund Cost of investments $ 3,570,123,722 $ 3,316,449,003 $ 533,175,048 $ 22,306,768,940 Unrealized appreciation $ 649,642,448 $ 166,209,442 $ 80,135,071 $ 4,458,009,259 Unrealized depreciation (449,478,171 ) (438,801,355 ) (51,062,471) (2,939,774,422 ) Net unrealized appreciation (depreciation) $ 200,164,277 $ (272,591,913 ) $ 29,072,600 $ 1,518,234,837 Franklin Mutual International Franklin Mutual Franklin Mutual Fund Quest Fund Shares Fund Cost of investments $ 182,231,074 $ 5,397,172,055 $ 12,591,291,011 Unrealized appreciation $ 3,708,915 $ 462,780,706 $ 3,684,607,302 Unrealized depreciation (23,598,729 ) (761,660,654 ) (1,746,897,635) Net unrealized appreciation (depreciation) $ (19,889,814 ) $ (298,879,948 ) $ 1,937,709,667 5. RESTRICTED SECURITIES At September 30, 2015, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Principal Amount Shares/Units/ Acquisition Warrants Issuer Dates Cost Value Franklin Mutual Beacon Fund 10,848 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 10,848 $ - 15,831,950 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 19,805,560 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 2,846,329 International Automotive Components Group Brazil LLC 4/13/06 -12/26/08 1,890,264 79,370 22,836,904 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 18,692,218 13,587,044 5,455 PMG LLC 3/22/04 381,819 213,055 Total Restricted Securities (Value is 0.37% of Net Assets) $ 20,975,149 $ 13,879,469 Franklin Mutual European Fund 16,127,149 Euro Wagon LP (Value is 0.68% of Net Assets) 12/08/05 - 1/02/08 $ 6,282,509 $ 20,923,964 Franklin Mutual Financial Services Fund 4,357,178 FIMCoinvestor Holdings I, LLC 11/20/06 - 6/02/09 $ - $ - 3,000,000 Hightow er Holding LLC, pfd., A 3/31/08 - 1/05/10 2,362,324 3,285,600 968,000 Hightow er Holding LLC, pfd., A, Series 2 6/10/10 - 5/10/12 2,420,000 2,285,061 Total Restricted Securities (Value is 0.98% of Net Assets) $ 4,782,324 $ 5,570,661 Franklin Mutual Global Discovery Fund 8,893 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 8,893 $ - 30,279,560 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 3,048,000 Hightow er Holding LLC, pfd., A, Series 2 6/10/10 - 5/10/12 7,620,000 7,195,109 3,819,425 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 2,536,498 106,505 35,491,081 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 29,095,371 21,115,773 Total Restricted Securities (Value is 0.12% of Net Assets) $ 39,260,762 $ 28,417,387 Franklin Mutual Quest Fund 9,272 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 9,272 $ - 1,439,821 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 17,934,688 FIMCoinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 2,548,299 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 1,692,334 71,059 19,924,658 International Automotive Components Group North America LLC 1/02/06 - 3/18/13 16,305,945 11,854,375 1,110,000 a Lee Enterprises Inc., w ts., 12/31/22 3/31/14 1,490,026 1,189,395 Total Restricted Securities (Value is 0.25% of Net Assets) $ 19,497,577 $ 13,114,829 Franklin Mutual Shares Fund 19,594 Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ 19,594 $ - 43,105,703 CB FIM Coinvestors LLC 1/15/09 - 6/02/09 - - 53,924,666 FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09 - - 7,234,813 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 4,804,678 201,743 63,079,866 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 51,662,536 37,529,997 Total Restricted Securities (Value is 0.26% of Net Assets) $ 56,486,808 $ 37,731,740 a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $108,131,384 as of September 30, 2015. 6. HOLDINGS O
